          Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 1 of 131



 1   Robert A. Rees [State Bar No. 94295]
     REES LAW FIRM P.C.
 2   1925 Century Park East, Suite 2000
     Los Angeles, California 90067
 3   Telephone: (310) 277-7071
     Facsimile: (310) 277-7067
 4   E-mail: robertreeslaw@att.net

 5   Steven P. Beltran, ESQ. [State Bar No. 75813]
     BELTRAN, SMITH & MACKENZIE, LLP
 6   8200 Wilshire Blvd., Suite 200
     Beverly Hills, California 90211-2348
 7   Telephone: (323) 935-5795
     Facsimile: (323) 935-5975
 8   E-mail: sbeltran007@gmail.com

 9   Attorneys for Plaintiffs

10
                                 UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
13   JOSE MURGUIA, for himself and for the                COMPLAINT FOR DAMAGES
     Estates of MASON and       MADDOX
14   MURGUIA

15           Plaintiff,
     vs.
16
     HEATHER LANGDON, an individual
17   COUNTY OF TULARE, a Governmental
     Entity; CITY OF TULARE, a Governmental
18   Entity; CITY OF VISALIA, a Governmental
     Entity; DEPUTY LEWIS, an individual;
19   ROXANNA       TORRES,        an     individual;
     SERGEANT      GARCIA,        an     individual;
20   OFFICER DAVIS, an individual; OFFICER
     VALENCIA,       an      individual;     FIRST
21   ASSEMBLY OF GOD OF VISALIA, an
     unknown business entity; and DOES 1--12,
22
             Defendants.
23
24            Plaintiff Jose Murgia (“Plaintiff” or “Jose”), for himself and for the estates of Mason
25
     and Maddox Murguia alleges:
26
27   //

28
                                         COMPLAINT FOR DAMAGES
                                                     1
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 2 of 131



 1                                  GENERAL ALLEGATIONS
 2   Parties
 3
        1. Jose is an individual the father, heir-at-law and the successor in interest of Mason
 4
     and Maddox Murguia, decedents, who were born in 2018 and died on December 6, 2018.
 5
 6      2. Mason and Maddox Murguia, born in 2018, were at all times mentioned, a resident
 7   of the County of Los Angeles, California. Prior to their deaths on December 6, 2018, each
 8
     child was in excellent physical health.
 9
        3. Defendant Heather Langdon (“Langdon”) is an individual and at all relevant times
10
11   was a resident of Tulare County, California.
12      4. County of Tulare (“County”) through its Sheriff’s Department (“TCSD”) and Child
13
     Welfare Services (“CWS”) Department is and at all times mentioned was a public entity as
14
     defined by Government Code § 811.2. CWS is a County division responsible for protecting
15
16   children whose safety is at risk. At all times, County was acting as a public agency and
17   county within the provision of Government Code § 811.2.
18
        5. TCSD Deputy Lewis, and Does1-3 (collectively “TCSD deputies”) are individuals
19
     and at all relevant times were residents of Tulare County and employed by County as
20
21   TCSD deputy sheriffs.
22      6. Roxanna Torres, a social worker at the CWS, and Doe 4 (collectively “CWS
23
     workers”) are individuals and at all relevant times were residents of Tulare County and
24
     employed by County as CWS workers.
25
26      7. Plaintiff is informed, believes and alleges that at all times mentioned, each TCSD

27   deputy and CWS worker was the agent of County and in doing the things alleged, each
28
                                       COMPLAINT FOR DAMAGES
                                                    2
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 3 of 131



 1   agent was acting within the scope of such agency and with the permission and consent of
 2   the County.
 3
        8. City of Visalia (“Visalia”) through its Police Department (“VPD”) is and at all times
 4
     mentioned was a public entity as defined by Government Code § 811.2. At all times, City
 5
 6   was acting as a public agency and City within the provision of Government Code § 811.2.
 7        9. Does 5 through 8 (collectively “VPD officers”) are individuals and at all relevant
 8
     times were residents of Tulare County and employed by Visalia as police officers.
 9
        10. Claimant is informed, believes and alleges that at all times mentioned, each VPD
10
11   officer was the agent of Visalia and in doing the things alleged, each agent was acting
12   within the scope of such agency and with the permission and consent of Visalia.
13
         11. City of Tulare (“Tulare”) through its Police Department (“TPD”) is and at all
14
     times mentioned was a public entity as defined by Government Code § 811.2. At all times,
15
16   City was acting as a public agency and City within the provision of Government Code §
17   811.2.
18
        12. TPD Sgt. Garcia, Officers Davis and Valencia and Does 9-12 (collectively “TPD
19
     officers”) are individuals and at all relevant times were residents of Tulare County and
20
21   employed by Tulare as police officers.
22      13. First Assembly of God of Visalia (“Church”) is a business entity, the exact form of
23
     which is unknown.
24
        14. Plaintiff is informed, believes and alleges that at all times mentioned, each TPD
25
26   officer was the agent of Tulare and in doing the things alleged, each agent was acting

27   within the scope of such agency and with the permission and consent of Tulare.
28
                                      COMPLAINT FOR DAMAGES
                                                   3
       Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 4 of 131



 1       Overview
 2       15. Safety rules are mandatory, not optional. This is obvious. When it comes to safety,
 3
     the only acceptable choice is the safest choice. Nobody has the right to make the second-
 4
     most safety choice. No one wants a surgeon who promises to perform “the second safest
 5
 6   operation.” STOP signs are not mere suggestions. It is equally obvious that people who
 7   violate safety rules should be held accountable. If someone runs a stop sign and hits another
 8
     car, the first driver is liable.
 9
         16. Law enforcement is paid to enforce safety laws; their job is to protect citizens. When
10
11   law enforcement violates safety rules, they needlessly endanger the people they are paid to
12   protect. This is especially true for people who lack the capacity to protect themselves, like
13
     infants and people in mental crisis. When law enforcement officers violate safety laws, they
14
     should be held accountable just like anyone else.
15
16       17. Here, state and local governments have created detailed safety rules for how law
17   enforcement should help people in mental crisis and how law enforcement should protect
18
     infants. Unfortunately, each of the defendants violated these safety rules and, as a tragic
19
     consequence, a mentally disturbed mother drowned her two babies. Defendants should be
20
21   held accountable for violating the applicable safety rules.
22       18. When peace officers and child welfare service personnel encounter someone who is
23
     in the midst of a mental crisis, these governmental employees have two simple missions:
24
     (1) get professional help for the person in distress and (2) protect others near the person,
25
26   especially if those others are infants. While Langdon was experiencing an ongoing and

27   escalating mental health crisis, she had her 10-month-old twin boys with her. Each and
28
                                        COMPLAINT FOR DAMAGES
                                                    4
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 5 of 131



 1   every defendant had the duty and opportunity to accomplish these two missions, yet each
 2   defendant failed. None of the defendants got any professional help for Langdon or did
 3
     anything to protect the twins. Instead each defendant enabled Langdon and the twins to go
 4
     to a motel, where Langdon drowned Jose’s babies.
 5
 6      19. As a result of the each defendant’s errors and omissions, each of the twins died a
 7   horrible death and Jose lost two children. Each of the defendants must now compensate the
 8
     estates of the twins and Jose for their respective losses.
 9
        20. On December 3, 2018, Langdon called her Church and falsely alleged that her son
10
11   Jayden had threatened to shoot up a school. TCSD investigated this false report. On
12   December 4, 2018, Jose called 911 and asked for someone to get professional mental help
13
     for Langdon because she was acting crazy. TCSD responded. Although the TCSD promised
14
     to get professional help for Langdon, it broke this promise.
15
16      21. By December 5, 2018, TCSD had overwhelming evidence that Langdon was in a
17   mental crisis and Langdon had agreed to go to the hospital. State law and County policy
18
     required TCSD to take Langdon in for evaluation at a mental health clinic, either
19
     voluntarily as she requested or involuntarily under Welfare and Institutions Code (“WIC”)
20
21   5150. Still, County employees did nothing. The County employees had the option of
22   having mental health professionals evaluate Langdon in the field, but did not even make
23
     this minimal effort.
24
        22. TCSD policy also required the deputies to give custody of the babies to Jose, who
25
26   begged the TCSD deputies to let him have his children. The TCSD deputies knew or should

27   have known that Langdon had prior convictions for willful child cruelty and should not
28
                                        COMPLAINT FOR DAMAGES
                                                    5
          Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 6 of 131



 1   have let her keep custody of the children in her current mental state. Instead the TCSD
 2   deputies told Jose to stay away from his children and prevented Jose from helping Langdon
 3
     or protecting the twins. Jose was compelled by law to follow this order; if he had disobeyed
 4
     it, he would have been arrested.
 5
 6         23. Each County employee had a legal duty to help Langdon and protect the children
 7   and they all failed miserably. TCSD deputies completely ignored their mandatory duties
 8
     and simply told Langdon’s friend Rosa to take Langdon to her Church. The TCSD deputies
 9
     triggered a cascade of events that ended tragically when Langdon drowned the babies.
10
11         24. At the Church, Langdon asked Pastor John Walker to help her get to a mental
12   health clinic. Rosa told the Church that the babies were in danger and asked the Church to
13
     help Rosa get the babies away from Langdon. The Church, however, did not provide any
14
     help for Langdon or protection for the twins, even though the Church is mandated by law to
15
16   report to CWS whenever they suspect children are in danger. Instead the Church called the
17   VPD and reported Langdon’s bizarre behavior.
18
     //
19
           25. The VPD officers also witnessed Langdon’s bizarre behavior. By law, VPD should
20
21   have assessed Langdon and taken her to a mental health facility for mental evaluation and
22   treatment, voluntarily or involuntarily. VPD also knew or should have discovered
23
     Langdon’s history of child cruelty, battery, and stay away orders and should have reported
24
     Langdon to CWS. VPD should have also placed the twins with their father, Jose, especially
25
26   after Rosa had emphatically asked this of the Church.

27         26. Instead, VPD provided no mental help for Langdon and no protection for the twins.
28
                                        COMPLAINT FOR DAMAGES
                                                   6
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 7 of 131



 1   Responding VPD officers refused to take Langdon to a mental health clinic as Langdon
 2   requested earlier. VPD did not assess Langdon’s mental crisis or the risks to the babies.
 3
     VPD did not request assistance from any psychiatric emergency team or other trained
 4
     professionals who would have come to the Church to evaluate Langdon’s mental state.
 5
 6   Instead, VPD took Langdon and the babies to Lighthouse Woman’s Shelter (“Lighthouse”)
 7   in Tulare.
 8
        27. The Lighthouse employees immediately saw that Langdon was “acting crazy,”
 9
     yelling and creating a disturbance. During the intake process, Langdon behaved so bizarrely
10
11   that Lighthouse called TPD. When the TPD officers arrived, Langdon yelled at them as
12   well. After Langdon stop yelling at the TPD officers, they left.
13
        28. Less than 40 minutes later, Lighthouse called TPD again to remove Langdon and
14
     the babies because of Langdon’s continuing bizarre behavior. TPD Sgt. Garcia also
15
16   responded on this second call and called the Child Welfare Services (CWS) Hotline.
17   According to CWS, TPD Sgt. Garcia falsely said Langdon had been taken to a hospital for
18
     a mental evaluation and denied. In fact, Langdon had asked TPD to take her to the hospital.
19
     Moreover, by law, TPD should have assessed Langdon and taken her to a hospital for
20
21   mental evaluation and treatment. TPD should have also placed the twins with their father,
22   Jose. TPD provided no mental help for Langdon and no protection for the twins.
23
        29. Instead TPD officers took Langdon to a local motel. Early the next morning, the
24
     babies were found dead and naked on the motel bed. Langdon had drowned the babies.
25
26      Background
27      30. In or about 2004, Jose, then 21 years old, and Langdon, 22 years old, met and
28
                                       COMPLAINT FOR DAMAGES
                                                   7
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 8 of 131



 1   married. During the marriage, Jose and Langdon had three boys: Jayden, now aged 15;
 2   Josiah, who has autism, now aged 13; and Kaze now aged 6.
 3
        31. Langdon has a long history of alcohol abuse and violence against children.
 4
     Langdon has a history of hospitalizations for overdoses, as well as attempted suicide. Also,
 5
 6   CWS opened one or more investigations of Langdon for negligent care of her children, and
 7   CWS and the family law court had restricted Langdon’s custodial rights of the older boys.
 8
        32. In August 2014 Langdon had an affair and filed to dissolve her marriage to Jose.
 9
        33. The parties initially had joint legal and physical custody.
10
11      34. CWS opened a case against Langdon for child abuse against the oldest son, J, (case
12   no. 0461 – 9452 – 91826071485.)
13
        35. On December 31, 2014, Langdon hit Jose in the face and split open his lip.
14
     Langdon went to jail and threatened to kill Jose when she got out. On January 5, 2015, the
15
16   court issued a TRO against Langdon with a stay away order. The court modified custody by
17   awarding physical and legal custody to Jose. Langdon had visitation rights only if
18
     supervised. Langdon was required to participate in a mental health evaluation.
19
        36. On March 22, 2015 Langdon was driving drunk and hit a car pulling out of a
20
21   parking space, injuring the driver and her two children. Langdon later pleaded guilty to
22   drunk driving. [See Tulare Superior Court case no. VCM 329241]
23
        37. In April 2015, the marriage was terminated. The court initially awarded joint
24
     custody and ultimately awarded custody of the three children to Jose with Langdon having
25
26   only rights to supervised visitation.

27      38. On January 22, 2016 Langdon was again arrested for drunk driving and also for
28
                                        COMPLAINT FOR DAMAGES
                                                   8
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 9 of 131



 1   willful cruelty to a child. Langdon pleaded guilty to both counts. [See Tulare Superior
 2   Court case no. VCM 330744]
 3
        39. On October 24, 2016, Langdon was arrested for willful cruelty to a child and
 4
     inflicting injury on a child. Langdon pleaded guilty to both counts. Langdon was ordered to
 5
 6   go to a 52-week child abuse class. [See Tulare Superior Court case no. VCM 342959]
 7      40. On October 28, 2016 Jose filed another request for a restraining order and for
 8
     supervised visitation was because “mother is always drunk.” On November 1, 2016, the
 9
     Court awarded physical and legal custody to Jose and no visitation to Langdon.
10
11      41. Many months later, in spring 2017, Jose and Langdon started seeing each other and
12   Langdon became pregnant.
13
        42. On August 4, 2017, Langdon was arrested again for Battery on a Non-Cohabitating
14
     Partner. Langdon verbally abused Jose, punched him in the face many times and gave him a
15
16   black eye. Langdon also hit Jose with a speaker, split his lip open and pulled out a body
17   piercing. Langdon was sentenced to 45 days in jail and there was a criminal stay away
18
     order that Langdon not come w/in 50 yards of Jose’s residence or employment. Langdon
19
     was also ordered to enroll in a domestic violence program. [Tulare Superior Court case nos.
20
21   VCM354363; VFL257587.]
22      43. On August 8, 2017, there was a TRO hearing and another stay away order. Langdon
23
     also was allowed visitation two times a week for one hour, “supervised by the Agency,”
24
     apparently a reference to CWS.
25
26      44. On January 12, 2018 Langdon gave birth to twin boys: Mason and Maddox

27   Murguia. There was no formal custody order for the twins. Langdon lived in an apartment
28
                                      COMPLAINT FOR DAMAGES
                                                   9
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 10 of 131



 1   in Visalia with the twins and Jose lived in Goshen with the three older boys.
 2      45. In February 2018, Jose went to Langdon’s apartment and saw that she was drunk
 3
     while she was in charge of the twins. Jose reported Langdon to CWS.
 4
        46. In March 2018, two of Langdon’s girlfriends, Rosa & Brittany, visited her and saw
 5
 6   that Langdon was so drunk, she was not capable of caring for the twins. Each of the friends
 7   took custody of one twin. Rosa and the other friend had taken custody of the babies on
 8
     other occasions when Langdon was too drunk or stoned to care for the children. One of the
 9
     friends called CWS and advised Raquel, a CWS social worker, that the friends were taking
10
11   custody of the twins. Raquel agreed to this.
12      47. In May 2018, Langdon called Jose and said the twins were too much work for her.
13
     Langdon asked Jose to take custody of all five children and Jose agreed.
14
        48. In about August 2018, Langdon and the twins moved back in with Jose and their
15
16   other 3 children.
17      49. In fall 2018 Langdon and Jose argued because Langdon wanted Jose to tithe 10%
18
     of his income to the Church. Jose refused.
19
            How Law Enforcement Must Interact With Someone In a Mental Crisis.
20
21      50. It is foreseeable that some members of any community will have mental crises. A
22   person in crisis is someone whose level of distress or mental health symptoms has exceeded
23
     the person’s internal ability to manage her behavior or emotions. Events or circumstances
24
     can cause a person to engage in erratic, disruptive or dangerous behavior that may be
25
26   accompanied by impaired judgment.

27      51. Sometimes a person in crisis has sufficient insight to seek voluntarily appropriate
28
                                      COMPLAINT FOR DAMAGES
                                                    10
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 11 of 131



 1   evaluation and treatment from mental health care providers. At other times, however, there
 2   can be an emergency situation where “action to impose treatment over the person's
 3
     objection is immediately necessary for the preservation of life or the prevention of serious
 4
     bodily harm to the patient or others and it is impracticable to first obtain consent. It is not
 5
 6   necessary for harm to take place or become unavoidable prior to treatment.” [WIC
 7   §5008(m)]
 8
         52. For these emergency situations, the Legislature has enacted a comprehensive set of
 9
10   laws for providing crisis intervention. The process has two steps. First, a peace officer

11   assesses an individual’s mental state to determine if there is a crisis or a need for further
12
     psychiatric evaluation and treatment. Second, where a peace officer finds that probable
13
     cause exists that a person is a danger to herself or to others, then the peace officer must
14
15   place the person on a WIC §5150 hold and take the person to a qualified mental health

16   facility.
17
         53. A WIC §5150, or 72-hour, hold, is a means by which someone who is in serious
18
     need of mental health treatment can be transported to a designated psychiatric inpatient
19
20   facility for evaluation and treatment for up to 72-hours against their will. A “hold” is meant
21   to be written by a non-clinical person and is NOT a diagnostic assessment. [WIC §5150.04]
22
         54. Two goals of a WIC §5150 hold are to provide prompt evaluation and treatment of
23
24   persons with serious mental disorders and to protect public safety. [WIC§ 5001]
25       55. Probable cause is a very low bar. To constitute probable cause to detain a person
26
     under WIC §5150, a state of facts must be known to the peace officer that would lead a
27
28
                                        COMPLAINT FOR DAMAGES
                                                    11
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 12 of 131



 1   person of ordinary care and prudence to believe or entertain a strong suspicion that the
 2   person detained is mentally disordered and is a danger to himself or to others. Determining
 3
     probable cause is a lay decision, not a clinical one, and does not require a diagnosis. The
 4
     peace officer’s role is to get the patient to an approved mental health facility for further
 5
 6   evaluation and treatment.
 7      56. A WIC §5150 hold is an application for involuntary admission at a facility, not a
 8
     direct admission form. The peace officer gets the person to the facility door, then “the
 9
10   professional person in charge of the facility or his or her designee shall assess the

11   individual in person to determine the appropriateness of the involuntary detention.” [WIC
12
     §5151]
13
        57. The law gives great authority to peace officers to assess and take individuals into
14
15   custody and transport them to mental health professionals who will perform the evaluation

16   and crisis intervention. The peace officer has immunity from any action by a person
17
     released at or before the end of the 72 hours. [WIC§5154 (c)]
18
        58. A peace officer must consider all available information when assessing whether a
19
20   person is a danger to herself or others. Thus, the peace officer should consider the patient’s
21   words or actions indicating a serious intent to cause bodily harm to herself or another
22
     person. The peace officer should also consider actions which place the person or others in
23
24   serious physical jeopardy. WIC §5150.05 mandates that the peace officer shall consider

25   available relevant information about the historical course of the person's mental disorder if
26
27
28
                                        COMPLAINT FOR DAMAGES
                                                    12
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 13 of 131



 1   the peace officer determines that the information has a reasonable bearing on the
 2   determination as to whether the person is a danger to others, or to himself or herself.
 3
        59. Historical information must be considered when it has direct bearing on what is
 4
     currently happening with the person being assessed. The historical course may include, but
 5
 6   not be limited to, evidence presented by family members or friends.
 7      60. Possible signs of a mental health crisis include:
 8
               • Words or actions that indicate the intent to harm the person or another person
 9
10             • The appearance of being agitated, angry or explosive (even when not focused

11                 at a particular person)
12
               • Acts or behavior of an irrational, impulsive or reckless nature
13
               • A known history of mental illness
14
15             • Threats of or attempted suicide

16             • Loss of memory
17
               • Incoherence, disorientation or slow response
18
19             • Delusions, hallucinations, perceptions unrelated to reality or grandiose ideas

20             • Social withdrawal
21
               • Manic or impulsive behavior, extreme agitation, lack of control
22
               • Lack of fear
23
24             • Anxiety, aggression, rigidity inflexibility or paranoia

25             • Gross neglect for personal safety or safety of others This list is not
26
                   exhaustive.
27
28
                                       COMPLAINT FOR DAMAGES
                                                   13
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 14 of 131



 1      61. A peace officer and CWS also have access to a person’s historical information on
 2   various data bases. California Law Enforcement Telecommunications System (“CLETS”)
 3
     is a digital portal connected to multiple databases including databases for:
 4
 5             • Domestic violence and restraining order history

 6             • WIC §5150 history
 7
               • Criminal history
 8
               • History of call-outs to a specific address
 9
10             • CWS records.
11
        62. All peace officers and CWS personnel in California can access CLETS either from
12
13   their vehicles or through their communication center. There is a record of each CLETS

14   inquiry and inquiries receive almost instantaneous responses. All law enforcement and
15
     CWS personnel are trained on the proper use of information systems like CLETS.
16
        63. If a peace officer suspects a citizen is in a mental crisis but is unsure about his or
17
18   her assessment, there are several resources available to assist in making the assessment.

19             • The officer should call a supervisor.
20
               • The officer should take the person to a designated mental health facility for
21
                   further evaluation and treatment.
22
23             • The officers should use any other available community resources for
24                 assessing the person’s mental state.
25
        64. These resources, such as a psychiatric evaluation team or a domestic violence high
26
     risk team, are staffed with specially trained people who are experienced in and familiar
27
28
                                       COMPLAINT FOR DAMAGES
                                                   14
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 15 of 131



 1   with mental health issues. Tulare County has the Tulare County Psychiatric Emergency
 2   Team (“PET”), which can respond to crises in the field and assess, evaluate and respond
 3
     appropriately to a person with a mental health crisis. TCSD also has a Domestic Violence
 4
     High Risk Team (“DVHRT”), whose goal is to identify high risk situations and intervene to
 5
 6   prevent homicides. TCSD deputies can call in DVHRT or PET for assistance in dealing
 7   with someone in a mental health crisis.
 8
        65. When a peace officer takes someone into custody, such as on a WIC §5150 hold,
 9
10   he or she has a duty to ensure that children in that person’s custody are not left without

11   appropriate care. Separating a child from a parent is stressful to the child, and an important
12
     goal is to mitigate, to the extent possible, this stress. TCSD policy requires deputies to take
13
     all reasonable steps to ensure the safety of dependent minor children when taking a person
14
15   into custody. Except when there is a court order limiting contact, the peace officer should

16   place dependent children with the non-arrested parent. If the peace officer cannot do this,
17
     he must notify CWS, the field supervisor or lieutenant.
18
            TCSD Deliberately Disregards Langdon’s Mental Crisis and Places the Twins in
19
20   Mortal Danger.

21      66. At the end of November 2018, Langdon experienced a mental crisis. Langdon
22   became very dark; she told her oldest son, Jayden, then age 14, that she and he were special
23
     in the eyes of God and that these were “End Times” because a fire had destroyed the town
24
25   of Paradise. Langdon also claimed her brain was “thinking at a higher power.”

26      67. Brittney M. is a friend of Langdon. On Monday, December 3, Langdon called
27   Brittney and asked if the latter could watch the twins. When Brittney got to Langdon’s
28
                                       COMPLAINT FOR DAMAGES
                                                   15
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 16 of 131



 1   house, Langdon gave Brittney an evil look and told Brittney to leave because Brittney was
 2   not a believer and “not of God.” Brittney quickly left because she had a bad feeling.
 3
     Brittney called Rosa, another friend of Langdon, and reported that Langdon was acting
 4
     much weirder than usual.
 5
 6      68. On December 3 or 4, 2018, Langdon called someone at the Church and falsely
 7   stated that the oldest son, Jayden, had threatened to shoot up Linwood Elementary School.
 8
     The Church reported the call to TCSD, who sent deputies to the Murguia residence. TCSD
 9
     apparently concluded Langdon’s report was false and took no action.
10
11      69. At about 6:30 pm on December 4, 2018, Jose came home from work. Langdon told
12   Jose to get ready to go to jail because the cops were on their way to arrest him. Langdon
13
     was acting erratic, repeatedly shouting “I refute you Satan.” Jose called 911 and described
14
     Langdon’s bizarre behavior. Jose did not know if Langdon was on drugs, or why she was
15
16   acting erratically. Jose asked the 911 responder for someone to get mental health help for
17   Langdon.
18
        70. Two TCSD deputies, including TCSD Deputy Lewis, responded to the December 4
19
     call at the Murguia home. The TCSD deputies had probable cause for a WIC §5150 hold
20
21   because knew about Langdon’s false accusation made to the Church, Langdon’s bizarre
22   behavior and Jose’s request for help. Yet, the TCSD deputies did not consult with a
23
     supervisor, the PET, the DVHRT, CLETS, or any other mental health experts to assess
24
25   Langdon’s mental state. Instead, the TCSD deputies told Jose that since Langdon did not

26   appear to be a threat to herself or anyone else, the TCSD deputies could not take any action.
27   The TCSD deputies including TCSD Deputy Lewis also stated that if Langdon threatened
28
                                      COMPLAINT FOR DAMAGES
                                                  16
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 17 of 131



 1   anybody or herself, to call them back and they would take her in custody on a WIC §5150
 2
     hold. Jose told the TCSD deputies that he was going to take the next day off work, to get
 3
     help for Langdon
 4
 5      71. The next morning, on December 5, 2018, Langdon woke up at 4:00 a.m.,

 6   complaining that her stomach hurt. Jose offered to take her to the clinic but Langdon
 7
     declined. Later that morning, Jose was sleeping on the couch and when he woke up, he saw
 8
     Langdon holding one of the babies up high towards the ceiling fan, shouting “haneeshewa,”
 9
10   The oldest son, J, said this was a word referencing God in Hebrew. Langdon tried to quote

11   Bible scripture and reference a Bible story that she claimed God had told her. Jose said that
12
     he had told her the same story the other day. Langdon said Jose was wrong and insisted
13
     God told her the story.
14
15      72. Langdon said she would take a bath. After the bath Langdon put on her makeup.

16   Langdon seemed agitated and indifferent. Langdon took a second bath or shower, and did
17
     her make up again. Jose told the oldest son, J, that the second and third sons should go to
18
     their schools but the oldest son, J, needed to stay home and watch the twins, so Jose could
19
20   take Langdon to get help. Langdon took a third bath or shower, then sat on the couch with a

21   towel wrapped around her, and put her make up on again. Langdon seemed very agitated.
22   Jose asked her if she was ok and why was she acting so strange.
23
        73. At about 11:00 a.m., Langdon told Jose that Jesus told her to drink bleach and
24
25   vinegar in order to cleanse the demons in her soul. Langdon said she had already drunk

26   some bleach and Jose saw her drinking vinegar. Jose called 911 and reported what Langdon
27   had said about drinking bleach and vinegar. This was the third call out in three days.
28
                                       COMPLAINT FOR DAMAGES
                                                  17
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 18 of 131



 1      74. County Paramedics, fire department, and TCSD deputies, including TCSD Deputy
 2   Lewis responded. Jose told the TCSD deputies about Langdon drinking vinegar and bleach,
 3
     the multiple baths, and the other bizarre behavior. TCSD deputies could see Langdon
 4
     putting on her makeup, then dropping to her knees and praying. Had the TCSD deputies or
 5
 6   their communication center done a simple CLETS check they would have seen Langdon’s
 7   many convictions for cruelty to her children and drunk driving and the restraining orders.
 8
        75. TCSD deputies took charge of the scene. Jose told the TCSD deputies that Langdon
 9
     was not okay and that she needed to be evaluated professionally. Jose said he wanted to
10
11   take Langdon to the hospital or a clinic for a mental evaluation and the TCSD deputies said
12   they would not permit it. Jose reminded the TCSD deputies of the previous night’s call and
13
     their promise to put Langdon under a psychiatric hold. A TCSD deputy told Jose to go
14
     outside and stay out.
15
16      76. The County paramedics took the gurney inside. Although paramedics are trained to
17   assess whether a person is in a mental crisis, the TCSD deputies did not allow the County
18
     paramedics to assess Langdon. A TCSD deputy told the County paramedics to leave.
19
        77. While the TCSD deputies were still at the residence, Jose walked over to the home
20
21   of Langdon's friend and neighbor, Rosa. Jose asked Rosa to come over and talk with
22   Langdon because Langdon had been talking crazy. Rosa knew that Langdon had been very
23
     dark recently and much weirder than usual. For example, Rosa saw Langdon at Walmart.
24
     Langdon acted like she had talked with God and Langdon told Rosa that God will make
25
26   revenge for Langdon. Rosa had also heard from Brittney about Langdon’s bizarre behavior.

27   Jose asked Rosa if she would take Langdon to the hospital to get help. Rosa agreed.
28
                                      COMPLAINT FOR DAMAGES
                                                  18
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 19 of 131



 1      78. When Rosa got to the Murguia home, there were two sheriff’s cars and three TCSD
 2   deputies. The outside TCSD deputy told Rosa she could go in the house and told Jose that
 3
     he had to stay outside.
 4
        79. Rosa entered the house and within a few minutes formed the opinion that Langdon
 5
 6   should be detained under a WIC §5150 hold. Rosa works at a hospital and has supervised
 7
     people on WIC §5150 holds. Rosa is familiar with the standard of whether a person is a
 8
     danger to herself or to others. Rosa thought TCSD deputies should take Langdon for mental
 9
10   help on a WIC §5150 hold. Rosa told the TCSD deputies that Langdon needed professional
11   help and Langdon should not have the twins. A TCSD deputy in the house told Rosa that
12
     Langdon had voluntarily agreed to go to the hospital and was waiting for Rosa to take her.
13
14      80. The TCSD deputies told Rosa that she, and not the TCSD deputies, should take

15   Langdon to the hospital and then Rosa should take custody of the babies. Neither Rosa nor
16   the TCSD deputies believed the babies were safe with Langdon. TCSD policy required the
17
     TCSD deputies to give custody of the children to Jose, but TCSD deputies deliberately
18
     disregarded policy and told Rosa to take the babies from Langdon at the hospital. Rosa did
19
20   not challenge TCSD deputies because they were experts and Rosa wanted to help Langdon.
21      81. Rosa said: “Okay, we are going to the hospital.” Langdon said: “No, we’re taking
22
     the babies to Church.”
23
        82. The TCSD deputies were surprised to hear this and told Langdon: “This is a new
24
25   deal. You said you were going to the hospital.” Under TCSD policy, where a person
26   changes her mind about a voluntary mental evaluation, the TCSD deputy should proceed
27
28
                                      COMPLAINT FOR DAMAGES
                                                 19
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 20 of 131



 1   with the involuntary WIC §5150 hold. This is what the TCSD deputies should have done.
 2
        83. TCSD deputies had more than sufficient probable cause to take Langdon in under
 3
     WIC §5150 for further evaluation and treatment. This was the third call out in three days on
 4
 5   the issue of Langdon’s mental status. Langdon’s words and actions, such as drinking bleach
 6   and vinegar, further showed Langdon was a danger to herself. The history from Jose and
 7
     Rosa showed most elements of a mental crisis were present. A neutral and experienced
 8
     third party, Rosa, had recommended the hold. TCSD deputies deliberately disregarded their
 9
10   mandatory duties in disobeying policy and letting Langdon leave.

11      84. TCSD deputies also ignored the many resources available to help them in their
12
     assessment. The TCSD deputies prevented the paramedics from making an assessment. The
13
     TCSD deputies did not do a CLETS search or call a supervisor, the PET, CWS, or DVHRT.
14
15   As a result, no one with education, training or expertise assessed Langdon’s mental state.

16      85. The TCSD deputies should never have allowed Langdon to leave with the children.
17
     The TCSD deputies agreed with Rosa that it was not in the twins’ best interests to be in
18
     Langdon’s custody. The TCSD deputies did not even bother to do a simple database check
19
20   that would have revealed Langdon’s multiple convictions, restraining orders, and CWS

21   supervision. TCSD policy required the deputies to give Jose, as the non-arrested parent,
22
     custody of his children. Jose repeatedly begged the TCSD deputies to let him have custody
23
     and they refused. The TCSD deputies did not even call CWS to detain the twins. Instead,
24
25   TCSD deputies illegally and unreasonably shifted the burden to Rosa to protect the twins.

26      86. Rosa told Langdon: “Okay, let’s get it together.” Langdon had packed a bag that
27
     had only nail polish in it. Rosa told Langdon that she had no food or water. Langdon said
28
                                      COMPLAINT FOR DAMAGES
                                                  20
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 21 of 131



 1   “the Church has all I need.” The oldest son, J, brought Rosa some water, diapers, and two
 2   cans of milk. Rosa, Langdon and the twins walked to Rosa’s house.
 3
        87. Outside, one of the TCSD deputies asked Jose if Langdon was on any drugs. Jose
 4
     said he did not know. The TCSD deputy scolded Jose: “You should know your wife better.
 5
 6   You have been married longer than me and my wife and I would know this about my wife.”
 7      88. Jose again asked the TCSD deputies not to let Langdon leave with the babies and to
 8
     let Jose have custody of the babies. Jose told the TCSD deputies the twins were not safe
 9
     with Langdon and asked the TCSD deputies to stop Langdon from taking the twins.
10
11   Instead, the TCSD deputies stopped Jose from following Langdon and the twins. TCSD
12   deputies told Rosa and Jose that the deputies were going to let Langdon take the babies.
13
     One TCSD deputy said “just let her go.”
14
        89. To Rosa it seemed like the deputies were tired of the call and wanted Langdon to
15
16   leave so they could leave. After Langdon left with the twins, TCSD deputies stayed parked
17   outside of the house for 30 minutes, watching Jose. Jose was afraid that if he followed the
18
     twins, the TCSD deputies would arrest him. Jose never saw his twins alive again.
19
            The Church Fails to Help Langdon or Protect the Twins.
20
21      90. Langdon told Rosa that she needed to get to the Church because Murguia’s house
22   was hexed. Rosa said they first needed to wait for the school bus with Rosa’s five year old
23
     son. Langdon got angry at Rosa and said she want to leave. One of the babies started
24
     crying. Langdon said the baby was crying because he felt the bad spirits in Rosa’s house.
25
26      91. The group went to the bus stop. Langdon was playing very loud Christian music.

27   Langdon was also saying things like “follow the yellow brick road” and “follow the
28
                                      COMPLAINT FOR DAMAGES
                                                  21
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 22 of 131



 1   bunnies.” Langdon also said the San Andreas Fault was going to destroy the world.
 2   Langdon said she saw demons in her house and the Church needed to come and help her
 3
     get rid of them. After the bus arrived, the group drove to the Church at about 2:45 p.m.
 4
        92. At the Church, Langdon walked into the lobby without the babies. Rosa brought the
 5
 6   babies in their carriers. There were two receptionists. Langdon went into the office with
 7   Pastor John Walker, who realized that Langdon had called two days earlier about the false
 8
     threat of J shooting up Linwood elementary.
 9
        93. Langdon told the Pastor she was homeless and the Pastor said he would call around
10
11   to find a place for her to stay. The Church knew about Jose and the three older children
12   because they had attended the Church in the past and one Pastor had even given Jose a
13
     book. Pastor Walker found Lighthouse, a woman’s shelter in Tulare.
14
        94. Langdon then told Pastor Walker that she needed mental help. The Pastor asked her
15
16   if she would go to Cypress Mental Health Center for evaluation and Langdon said yes.
17      95. At the same time Rosa told the receptionists that the twins were in danger and asked
18
     the Church to help Rosa get the twins away from Langdon. Rosa told them that she was
19
     Langdon’s friend/neighbor and that Rosa and the twins’ father were worried about the
20
21   babies. Rosa also said they were worried about Langdon’s state of mind. One receptionist
22   replied: “okay, I will take the phone numbers down.” The person wrote down numbers for
23
     Rosa and Kara, another friend of Langdon. One receptionist told Rosa the Pastor would
24
     take good care of Langdon and not to worry because the twins were in good hands.
25
26      96. California Penal Code 11166 requires clergy to report to an agency like CWS any

27   time it has reason to believe or know that a child is a victim of neglect or in danger.
28
                                       COMPLAINT FOR DAMAGES
                                                   22
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 23 of 131



 1      97. The Church knew or should have known that the twins were in danger because the
 2   Pastor knew about the false report of the school threat, had witnessed Langdon’s bizarre
 3
     behavior, knew Langdon had asked for help in getting to a mental health clinic, and Rosa
 4
     had told the Church that Jose and Rosa were very concerned for the twins’ safety.
 5
 6      98. Notwithstanding this knowledge, the Church did not call CWS, help Langdon, or
 7   help Rosa with the twins.
 8
            The Visalia PD Failed to Help Langdon or Protect the Twins.
 9
        99. The Pastor called VPD and when the officer arrived, the Pastor told the VPD officer
10
11   that Langdon wanted to go to Cypress Mental Health Center to get some mental help. VPD
12   knew about the false report of the alleged school threat. VPD did not take Langdon
13
     voluntarily to Cypress Mental Health Center for help. VPD did not run a CLETS check or
14
     find Langdon’s history of convictions and restraining orders, or the recent callouts to
15
16   TCSD. VPD did not place a WIC §5150 hold on Langdon. VPD did nothing to protect the
17
     twins. Instead, VPD took Langdon to Lighthouse Shelter and left Langdon and the twins
18
     there without even staying for Langdon’s intake interview. VPD said nothing to Lighthouse
19
20   about Langdon’s request for mental help, Langdon’s willingness to go to Cypress Mental

21   Health Center, Langdon’s CLETS history or Langdon’s bizarre behavior.
22          The Tulare PD Failed to Help Langdon or Protect the Twins.
23
        100.        At Lighthouse, Irma Briseno, director, and/or Simone Mayer, office
24
25   manager, conducted an intake interview and thought Langdon was “crazy.” Langdon was

26   acting bizarre from the moment she arrived. The Lighthouse has door chimes on the doors
27   and Langdon told her, “That noise. That’s going to happen as long as I am here.” Mayer’s
28
                                       COMPLAINT FOR DAMAGES
                                                  23
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 24 of 131



 1   computer screen went into sleep mode and Langdon said the same statement. Langdon was
 2   “all over the place” and told the interviewer, “I don’t like your spirit.” Langdon was very
 3
     argumentative and if Langdon had been alone, Mayer would have refused to let her stay.
 4
        101.        Mayer asked Langdon if she had ever been accused of child abuse, and
 5
 6   Langdon said yes. Langdon then said the allegation was not true. Mayer did not call CWS.
 7      102.        Langdon told Mayer that Langdon had been raped the night before and that
 8
     Langdon needed to go to the hospital for an emergency abortion, to have the baby removed
 9
     from her. Lighthouse called an ambulance service and when the ambulance arrived, the
10
11   EMTs advised Langdon that they could transport Langdon to the hospital but not the twins.
12   Langdon created a disturbance and Lighthouse called the TPD.
13
        103. Langdon yelled at Mayer and the TPD officers. TPD described Langdon as very
14
     loud and almost belligerent. When Langdon said she “felt” pregnant, TPD Officer Davis
15
16   asked Langdon if she had taken a pregnancy test. Langdon then became even more upset.
17   Langdon yelled at TPD Officer Davis and told him that he needed to read the Bible.
18
     Langdon shouted that he was not in charge of this situation and that God was. Langdon
19
     stated that her “Father” was going to take care of her and her children. Langdon then
20
21   refused to go to the hospital so she could be evaluated by a crisis worker.
22      104. The Lighthouse manager told Langdon that if she did not stop creating a
23
     disturbance, she would be forced to leave. At least one TPD officer considered that
24
     Langdon needed mental assistance but did nothing about this. The TPD did not ask the
25
26   EMT for his assessment of Langdon’s mental state but instead dismissed the ambulance.

27   TPD did not consider a WIC §5150 hold or call for any field assessment from any
28
                                       COMPLAINT FOR DAMAGES
                                                  24
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 25 of 131



 1   psychiatric emergency team or other similar resource. TPD did not look at Langdon’s
 2   CLETS history.
 3
        105. Langdon calmed down and the TPD officers left.
 4
        106. After the TPD officers left, Langdon continued yelling at Lighthouse personnel.
 5
 6   About 40 minutes later, the same TPD officers were dispatched to Lighthouse again. When
 7   the TPD officers returned, Lighthouse staff told the police that Langdon was being
 8
     uncooperative, loud, and disruptive, and was talking “crazy.” Lighthouse staff also said that
 9
     the twins looked like they had not been fed, and Langdon did not have a diaper bag,
10
11   diapers, changes of clothing or baby bottles, all of which Lighthouse provided her.
12      107. Langdon attempted to exit Lighthouse through the rear door so she could go
13
     outside to pray. When TPD Officer Valencia told Langdon that she had to remain in the
14
     dining area, she collapsed on the floor and stated she was having contractions. Langdon
15
16   began repeating, “Yeshua, Yeshua, Yeshua,” as TPD officers tried to speak with her.
17   Langdon then attempted to scoot herself towards the door as she was sitting down, and she
18
     said it was “sucking her out” of the front door. TPD Officer Valencia then called for TPD
19
     Sgt. Garcia to respond and updated Garcia on the prior call.
20
21      108. Later, Langdon again collapsed on the floor and stated she was going into labor.
22   Langdon then got up a few minutes later and began to sift through her makeup bag.
23
     Langdon began having a conversation with another female at Lighthouse and asked if she
24
     wanted to have her nails done.
25
26      109. TPD illegally failed to place Langdon on a WIC §5150 hold. TPD had more than
27
     sufficient evidence to place Langdon on a WIC§5150 hold. TPD had seen ample bizarre
28
                                      COMPLAINT FOR DAMAGES
                                                  25
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 26 of 131



 1   behavior such as Langdon acting agitated, angry or explosive, acts or behavior of an
 2   irrational nature, incoherence, disorientation, delusions, hallucinations, perceptions
 3
     unrelated to reality or grandiose ideas, lack of control, rigidity inflexibility and gross
 4
     neglect for safety. TPD had further reports from Shelter staff. TPD had access to the
 5
 6   CLETS portal with the history of Langdon’s convictions and restraining orders, and more
 7   recent history of the callouts to TCSD.
 8
        110. TPD negligently failed to seek any help in making their WIC §5150 assessment.
 9
10   Although paramedics are trained to assess whether a person is in a mental crisis and

11   professional evaluation and treatment, the TPD officers did not allow the paramedics to
12
     assess Langdon. TPD officers did not call in the PET or any other mental health
13
     professionals to assess Langdon in the field.
14
15      111. TPD did not contact Jose to assess his availability to care for the twins. Had TPD

16   placed Langdon on a hold, CWS would have taken custody of the children and in all
17
     likelihood would have arranged for the children to go to Jose.
18
            CWS Failed to Help Langdon or Protect the Twins.
19
20      112. The State through its Department of Social Services mandates that CWS have

21   protocols in place for investigating child endangerment claims and keeping records. The
22   County’s protocols failed to protect the twins either because they were inadequate or
23
     because its emergency response social worker, Ms. Torres, was not properly trained and
24
25   supervised, and did not follow the mandated emergency response protocols.

26          State Investigation Mandates
27      113. “The County shall respond to all referrals for service which allege that a child is
28
                                        COMPLAINT FOR DAMAGES
                                                     26
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 27 of 131



 1   endangered by abuse, neglect, or exploitation.” [DSS Reg. 31-101.1]
 2      114. “The social worker responding to a referral shall be skilled in emergency
 3
     response.” [DSS Reg. 31-101.2]
 4
        115. “The social worker shall conduct an in-person investigation of all referrals
 5
 6   received from a law enforcement agency which allege abuse, neglect, or exploitation.”
 7   [DSS Reg. 31-101.4]
 8
        116. “The social worker shall immediately initiate and complete the Emergency
 9
     Response Protocol process when it is necessary to determine whether an in-person
10
11   investigation is required. The social worker shall record all available and appropriate
12   information on the Emergency Response Protocol form” …with “A description of the
13
     alleged incident, including consideration of the following risk factors:
14
            a) Precipitating incident including the following:
15
16              (1) Severity and frequency;
17             (2) Location and description of injury on child's body; and
18
               (3) History of child abuse, neglect, or exploitation.
19
            b) Child characteristics including the following:
20
21              (1) Age, vulnerability, special circumstances; and
22             (2) Behavior, interaction with caretakers, siblings, and peers.
23
            c) Caretaker characteristics including the following:
24
                (1) Ability to care for child;
25
26              (2) Interaction with children, other caretakers;

27             (3) Parenting skill/knowledge; and
28
                                        COMPLAINT FOR DAMAGES
                                                   27
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 28 of 131



 1             (4) Substance abuse, criminal behavior, and mental health.
 2          d) Family factors including the following:
 3
               (1) Relationships, support systems;
 4
               (2) History of abuse, neglect, or exploitation;
 5
 6             (3) Presence of parent substitute;
 7             (4) Environmental conditions; and
 8
               (5) Family strengths.” [DSS Regs. 31-105.1 & 31-105.112]
 9
        117. “The social worker shall conduct an in-person investigation for all law
10
11   enforcement referrals either immediately or within 10 calendar days after receipt of a
12   referral, as appropriate.” [DSS Reg. 31-110.4]
13
        118. “The social worker shall conduct an in-person immediate investigation when: The
14
     emergency response protocol indicates the existence of a situation in which imminent
15
16   danger to a child, such as physical pain, injury, disability, severe emotional harm or death,
17   is likely; The law enforcement agency making the referral states that the child is at
18
     immediate risk of abuse, neglect or exploitation; The social worker determines that the
19
     child referred by a law enforcement agency is in immediate risk of abuse, neglect, or
20
21   exploitation. [DSS Regs. 31-115.1, 31-115.11, 31-115.12 & 31-115.13]
22      119. “The social worker initially investigating a referral shall determine the potential
23
     for or the existence of any conditions(s) which places the child, or any other child in the
24
     family or household, at risk and in need of services and which would cause the child to be a
25
26   person described by WIC §§300(a) through (g).” [DSS Reg. 31-125.1]
27      120. “The social worker investigating the referral shall have in-person contact with all
28
                                       COMPLAINT FOR DAMAGES
                                                    28
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 29 of 131



 1   of the children alleged to be abused, neglected or exploited, and at least, one adult who has
 2   information regarding the allegations.” [DSS Reg. 31-125.2]
 3
        121. “If as a result of the investigation the social worker determines that the referral is
 4
 5   unfounded pursuant to Penal Code §11165. 12, the social worker shall document the

 6   determination in the case record.” [DSS Reg. 31-125.21]
 7
        122. “If as a result of the investigation the social worker does not find the referral to be
 8
     unfounded, the social worker shall:
 9
10          “.221 Conduct an in-person investigation with:

11                (a) All children present at the time of the initial in-person investigation.
12
                  (b) All parents who have access to the child(ren) alleged to be at risk of abuse,
13
                  neglect or exploitation.”
14
15          “. 222 Make necessary collateral contacts with persons having knowledge of the

16          condition of the children.”
17
            “If as a result of the investigation it is determined that neither child welfare services
18
            nor a referral to any other community agency is necessary, the social worker shall
19
20          document this determination.” [DSS Reg. 31-125.3]

21          Record Keeping Mandates
22      123. “The county shall develop and maintain a current case record for each request or
23
     referral that requires child welfare services beyond the emergency response protocol
24
25   specified in Section 31 -105.” [DSS Reg. 31-075.1]

26      124. “Case records shall be retained at a minimum of three years in accordance with
27   Manual of Policies and Procedures Section 23-353.” [DSS Reg. 31-075. 2]
28
                                          COMPLAINT FOR DAMAGES
                                                    29
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 30 of 131



 1      125. “Each case record shall contain at least the following information:
 2           (a) A face sheet with identification information regarding the child; family; and
 3
                  placement services provider, if any.
 4
             (b) Documentation of all contacts with the child, family, or other individuals
 5
 6                regarding the child or family.
 7           (h) All assessments, case plans, and case plan updates.
 8
                  (1) Documentation of the date a copy of the case plan/case plan update was
 9
                       provided to the parent(s)/guardian(s).
10
11                (2) Assessments include written assessments of relatives as required by
12                     Welfare and Institutions Code §§309 and 361.3.
13
             (j) Any data or documents, relating to the child or family, which have been
14
15               received or sent by the county.” [DSS Reg. 31-075.3]

16      126. CWS violated these mandates. On or about December 5, 2018, at about 1950
17
     hours TPD’s Sgt. Garcia called the CWS Hotline and spoke with CWS’ Roxanna Torres. At
18
     all times, CWS was required to have a skilled emergency social worker to follow the
19
20   mandated Emergency Response Protocol described in DSS Regs. 31-105, and to conduct an

21   in-person investigation. The CWS worker Ms. Torres should have searched CLETS and the
22   CWS database. These searches should have revealed Langdon’s history of child abuse and
23
     domestic violence, as well as her address and Jose’s availability to take the twins. CWS’
24
25   Ms. Torres did not conduct the searches and did not make any in-person investigation.

26      127. Sgt. Garcia reported that CWS’ Ms. Torres told him they would not take the
27   babies unless TPD arrested the mother or put her on a psychiatric hold. CWS social worker
28
                                      COMPLAINT FOR DAMAGES
                                                   30
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 31 of 131



 1   Roxanna Torres alleges TPD Sgt. Garcia told her that Langdon had been taken to a hospital
 2   for a mental evaluation and denied. Torres told TPD Sgt. Garcia that there were no
 3
     resources for the mother, but CWS could place the twins if the mother were arrested and
 4
     that CWS had no prior history of Langdon in the CWS system, including but not limited to
 5
 6   any prior child abuse cases. CWS’ Ms. Torres had access to the CLETS portal and to CWS’
 7   own internal database with the history of Langdon’s convictions and restraining orders and
 8
     CWS involvement. CWS’ Ms. Torres did not report Langdon’s history of child abuse
 9
     investigations or supervised visitations. CWS’ Ms. Torres did not tell TPD that Jose was an
10
11   available parent who could take the children.
12      128. TPD Officers Davis, Valencia & Sgt. Garcia took Langdon and the babies to the
13
     Virginia Motor Lodge in their TPD vehicles. TPD Chaplain Dyst met them at the motel.
14
        129. Early the next morning, December 6, 2018, Langdon was screaming for someone
15
16   to call 911. Eventually a bystander called 911. Paramedics responded and found the babies
17   wet, dead and naked on the hotel bed. Langdon had drowned them.
18
                                 FEDERAL CLAIMS FOR RELIEF
19
                                            FIRST CLAIM
20
21              (Civil Rights Violation-42 U.S.C. §1983 By Estate of Mason Murguia
22                against Defendants Deputy Lewis, Roxanna Torres and Does 1-4)
23
        130. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
24
        131. This plaintiff has a right to life and to familial companionship and society and this
25
26   right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818

27   F.2d 1411, 1418-20.]
28
                                       COMPLAINT FOR DAMAGES
                                                  31
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 32 of 131



 1      132. TCSD deputies deprived this plaintiff of his right to life by leaving him with his
 2   mentally unstable mother, without getting her any professional evaluation or treatment.
 3
     More significantly, the TCSD deputies unlawfully isolated Jose and prevented him from
 4
     protecting his own children. TCSD deputies had more than sufficient evidence that
 5
 6   Langdon was in a mental crisis including:
 7             a. The false alarm about the school shooting.
 8
               b. The 911 call from the night before.
 9
               c. The history of bizarre behavior reported by Jose and Rosa.
10
11             d. Jose’s report that Langdon had consumed bleach and vinegar.
12             e. CLETS information about prior child cruelty and domestic violence.
13
               f. Langdon’s care bag for the twins had only nail polish in it.
14
               g. Langdon agreed to go to a hospital voluntarily, if Rosa took her.
15
16      133. The obvious next step was to get Langdon evaluated by a mental health
17   professional. Once Langdon agreed to go to the hospital, the TCSD deputies were duty
18
     bound by County policy to take her to the hospital even if she changed her mind.
19
        134. Even if TCSD deputies were unsure about assessing Langdon, which would show
20
21   an enormity of incompetence, they had multiple options including consulting with the on-
22   site paramedics, a supervisor, the PET, or the DVHRT. The TCSD deputies took none of
23
     these mandated and reasonable steps. Instead, the TCSD deputies told the neighbor to take
24
     Langdon and the babies to the Church.
25
26      135. Also, the law and County policy required TCSD deputies to leave the twins with

27   Jose, their father, unless there was a court order to the contrary, and there was none.
28
                                       COMPLAINT FOR DAMAGES
                                                   32
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 33 of 131



 1   Instead, TCSD deputies sent Jose outside, and ordered him in words and conduct to stay
 2   put and not follow his children. That was the last time Jose saw his children alive.
 3
        136. CWS employees, including Roxanna Torres, also violated the civil rights of the
 4
     twins and Jose. After TPD contacted CWS, the emergency worker, by law, had to make an
 5
 6   in-person investigation. CWS did not do this. CWS had enough information including the
 7   criminal and domestic violence history of Langdon, to know that Langdon posed a danger
 8
     to the children. CWS also should have known that it did not have to permanently detain the
 9
     children but merely take them to their father. Instead, CWS denied having any information
10
11   about Langdon. CWS’ laziness was a substantial factor in the twins’ death.
12      137. The above-described wrongful acts of these defendants were the legal cause of
13
     decedent's drowning and subsequent death on December 6, 2018.
14
        138. From the time of his drowning on until his death, decedent suffered great physical
15
16   and mental pain, shock, and agony, all to his damage according to proof.
17      139. At the time of his death, this decedent had a life expectancy of 76.5 years, and
18
     was in excellent health.
19
        140. By reason of the death of decedent, decedent's estate has been deprived of the
20
21   present value of the accumulations that the decedent would have made to his estate had
22   decedent lived out his life expectancy, to its damage according to proof.
23
        141. By reason of the injury and death of decedent, decedent's estate has become liable
24
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
25
26                                         SECOND CLAIM

27             (Civil Rights Violation-42 U.S.C. §1983 By Estate of Maddox Murguia
28
                                        COMPLAINT FOR DAMAGES
                                                    33
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 34 of 131



 1                  against Defendants Deputy Lewis, Roxanna Torres and Does 1-4)
 2      142. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 3
        143. This plaintiff has a right to life and to familial companionship and society and this
 4
     right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
 5
 6   F.2d 1411, 1418-20.]
 7      144. TCSD deputies deprived Maddox of his right to life by leaving him with his
 8
     mentally unstable mother, without getting her any professional evaluation or treatment.
 9
     More significantly, the TCSD deputies unlawfully isolated Jose and prevented him from
10
11   protecting his own children.
12      145. TCSD deputies had more than sufficient evidence that Langdon was in a mental
13
     crisis including:
14
               a.   The false alarm about the school shooting.
15
16             b. The 911 call from the night before.
17             c.   The history of bizarre behavior reported by Jose and Rosa.
18
               d. Jose’s report that Langdon had consumed bleach and vinegar.
19
               e.   CLETS information about prior child cruelty and domestic violence.
20
21             f.   Langdon’s care bag for the twins had only nail polish in it.
22             g. Langdon agreed to go to a hospital voluntarily, if Rosa took her.
23
        146. The obvious next step was to get Langdon evaluated by a mental health
24
     professional. Once Langdon agreed to go to the hospital, the TCSD deputies were duty
25
26   bound by County policy to take her to the hospital even if she changed her mind.

27
28
                                       COMPLAINT FOR DAMAGES
                                                   34
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 35 of 131



 1      147. Even if TCSD deputies were unsure about assessing Langdon, which would show
 2   an enormity of incompetence, they had multiple options including consulting with the on-
 3
     site paramedics, a supervisor, the PET, or the DVHRT. The TCSD deputies took none of
 4
     these mandated and reasonable steps. Instead, the TCSD deputies told the neighbor to take
 5
 6   Langdon and the babies to a Church.
 7      148. Also, the law and County policy required TCSD deputies to leave the twins with
 8
     Jose, their father, unless there was a court order to the contrary, and there was none.
 9
     Instead, TCSD deputies sent Jose outside, and ordered him in words and conduct to stay
10
11   put and not follow his children. That was the last time Jose saw his children alive.
12      149. CWS employees, including Roxanna Torres, also violated the civil rights of the
13
     twins and Jose. After TPD contacted CWS, the emergency worker, by law, had to make an
14
     in-person investigation. CWS did not do this. CWS had enough information including the
15
16   criminal and domestic violence history of Langdon, to know that Langdon posed a danger
17   to the children. CWS also should have known that it did not have to permanently detain the
18
     children but merely take them to their father. Instead, CWS denied having any information
19
     about Langdon. CWS’ laziness was a substantial factor in the twins’ death.
20
21      150. The above-described wrongful acts of these defendants were the legal cause of
22   decedent's drowning and subsequent death on December 6, 2018.
23
        151. From the time of his drowning on until his death, decedent suffered great physical
24
     and mental pain, shock, and agony, all to his damage according to proof.
25
26      152. At the time of his death, this decedent had a life expectancy of 76.5 years, and

27   was in excellent health.
28
                                       COMPLAINT FOR DAMAGES
                                                   35
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 36 of 131



 1      153. By reason of the death of decedent, decedent's estate has been deprived of the
 2   present value of the accumulations that the decedent would have made to his estate had
 3
     decedent lived out his life expectancy, to its damage according to proof.
 4
        154. By reason of the injury and death of decedent, decedent's estate has become liable
 5
 6   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 7                                           THIRD CLAIM
 8
                         (Civil Rights Violation-42 U.S.C. §1983 By Jose Murguia
 9
                    against Defendants Deputy Lewis, Roxanna Torres and Does 1-4)
10
11      155. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
12      156. Jose has a right to life and to familial companionship and society and this right is
13
     protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818 F.2d
14
     1411, 1418-20.]
15
16      157. TCSD deputies deprived Jose’s twins of their rights to life by leaving them with
17   their mentally unstable mother, without getting her any professional evaluation or
18
     treatment. More significantly, the TCSD deputies unlawfully isolated Jose and prevented
19
     him from protecting his own children.
20
21      158. TCSD deputies had more than sufficient evidence that Langdon was in a mental
22   crisis including:
23
               a.   The false alarm about the school shooting.
24
               b. The 911 call from the night before.
25
26             c.   The history of bizarre behavior reported by Jose and Rosa.

27             d. Jose’s report that Langdon had consumed bleach and vinegar.
28
                                        COMPLAINT FOR DAMAGES
                                                    36
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 37 of 131



 1            e.   CLETS information about prior child cruelty and domestic violence.
 2            f.   Langdon’s care bag for the twins had only nail polish in it.
 3
              g. Langdon agreed to go to a hospital voluntarily, if Rosa took her.
 4
        159. The obvious next step was to get Langdon evaluated by a mental health
 5
 6   professional. Once Langdon agreed to go to the hospital, the TCSD deputies were duty
 7   bound by County policy to take her to the hospital even if she changed her mind.
 8
        160. Even if TCSD deputies were unsure about assessing Langdon, which would show
 9
     an enormity of incompetence, they had multiple options including consulting with the on-
10
11   site paramedics, a supervisor, the PET, or the DVHRT. The TCSD deputies took none of
12   these mandated and reasonable steps. Instead, the TCSD deputies told the neighbor to take
13
     Langdon and the babies to a Church.
14
        161. Also, the law and County policy required TCSD deputies to leave the twins with
15
16   Jose, their father, unless there was a court order to the contrary, and there was none. Instead,
17   TCSD deputies sent Jose outside, and ordered him in words and conduct to stay put and not
18
     follow his children. That was the last time Jose saw his children alive.
19
        162. CWS employees, including Roxanna Torres, also violated the civil rights of the
20
21   twins and Jose. After TPD contacted CWS, the emergency worker, by law, had to make an
22   in-person investigation. CWS did not do this. CWS had enough information including the
23
     criminal and domestic violence history of Langdon, to know that Langdon posed a danger to
24
     the children. CWS also should have known that it did not have to permanently detain the
25
26   children but merely take them to their father. Instead, CWS denied having any information

27   about Langdon. CWS’ laziness was a substantial factor in the twins’ death.
28
                                       COMPLAINT FOR DAMAGES
                                                   37
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 38 of 131



 1      163. Jose’s intestates were killed by the careless, negligent, and wanton conduct of
 2   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
 3
     negligent, and wanton conduct of defendant's agent, according to proof.
 4
        164. As a direct and proximate result of the death of the decedents, Jose has been
 5
 6   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 7   protection, affection, and moral support, and thus has suffered loss, including economic loss
 8
     according to proof.
 9
                                          FOURTH CLAIM
10
11                              (Civil Rights Violation-42 U.S.C. §1983
12               By Estate of Mason Murguia Against Defendant County of Tulare)
13
        165. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        166. Mason Murguia has a right to life and to familial companionship and society and
15
16   this right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987)
17   818 F.2d 1411, 1418-20.]
18
        167. Tulare County has a duty to train, screen, discipline, supervise, assign, control,
19
     counsel and/or discipline TCSD deputies, including Deputy Lewis, to ensure that the
20
21   activities of TCSD are run in a lawful manner, preserving to the citizens of the County the
22   rights, privileges and immunities guaranteed to them by the Constitutions and the laws of
23
     the United States and the State of California. The County’s written policies required the
24
     TCSD deputies to do the following when dealing with someone in a mental crisis:
25
26           • Call for a supervisor.
27           • Assess a mental crisis by listening to family members and friends.
28
                                        COMPLAINT FOR DAMAGES
                                                   38
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 39 of 131



 1            • Where a person has agreed to go to the hospital and then changes her mind, the
 2
                TCSD deputy must proceed to take the person to the hospital.
 3
              • Where the person has children in her care, the TCSD deputies must make
 4
 5              arrangements to have the other custodial parent take the children unless there is

 6              an order to the contrary.
 7
        168. The County did not properly train, screen, discipline, supervise, assign, control,
 8
     counsel and/or discipline the TCSD deputies on written County policies when dealing with
 9
10   someone in a mental crisis. The County permitted, encouraged, tolerated, and knowingly

11   acquiesced to an official pattern, practice or custom of its TCSD deputies, particularly
12
     TCSD deputy Lewis, violating the constitutional rights of the public at large, including Jose.
13
        169. The TCSD deputies ignored requests by Jose and the neighbor to help Langdon by
14
15   placing her on a psychiatric hold.

16      170. The TCSD deputies ignored requests by Jose and the neighbor to protect the twins.
17      171. The TCSD deputies had the ability to consult with experts trained in crisis
18
     intervention including a supervisor, the paramedics, the PET, the DVHRT, the CWS and
19
20   CLETS.

21      172. The TCSD deputies deprived Jose and the twins of their rights without any due
22   process of law.
23
        173. The County is directly liable for Jose's damages due to the following policies,
24
25   practices or customs of TCSD which were in effect at the time of this incident and which

26   were a substantial factor in causing the twins’ deaths:
27
28
                                          COMPLAINT FOR DAMAGES
                                                   39
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 40 of 131



 1          a. TCSD failed to adequately and properly train and educate its TCSD deputies
 2             (including TCSD Deputy Lewis) with respect to recognizing when a citizen
 3
               has a mental illness or crisis, responding appropriately to a call involving
 4
               someone with a mental crisis, using available resources including the PET, the
 5
 6             DVHRT, the CWS and CLETS or other available assessment or crisis team
 7             when dealing with someone with a mental crisis, identifying appropriate
 8
               responses when dealing with someone with a mental crisis, assessing the
 9
               safety of everyone at the scene, considering the statements made by credible
10
11             third persons about the subject’s danger to herself or others;
12          b. TCSD failed to adequately monitor and evaluate the performance of its TCSD
13
               deputies (including TCSD Deputy Lewis) and their compliance with the laws
14
               and policies, practices and customs with respect to recognizing when a citizen
15
16             has a mental illness or crisis, responding appropriately to a call involving
17             someone with a mental crisis, using available resources including the PET, the
18
               DVHRT, the CWS and CLETS or other available assessment or crisis team
19
               when dealing with someone with a mental crisis, identifying appropriate
20
21             responses when dealing with someone with a mental crisis, assessing the
22             safety of everyone at the scene, considering the statements made by credible
23
               third persons about the subject’s danger to herself or others.
24
            c. TCSD has a policy, practice and custom of refusing to respond to proper public
25
26             records requests for reports and other documents regarding field contact with

27             someone in a mental crisis. This policy, practice and custom is designed to
28
                                   COMPLAINT FOR DAMAGES
                                               40
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 41 of 131



 1                 thwart citizen efforts to understand the field events and to deny the investigation
 2                 of TCSD deputy misconduct in an effort to escape liability, thus creating a
 3
                   policy, practice, custom or atmosphere where such illegal and unconstitutional
 4
                   behavior is ratified, condoned or approved, in deliberate indifference and
 5
 6                 reckless disregard to the rights of the public at large, including Jose.
 7                 Accordingly, a person like Jose, who has suffered a loss due to TCSD’s
 8
                   misconduct, is significantly disadvantaged in any effort to make a formal
 9
                   complaint against a TCSD deputy or TCSD.
10
11             d. TCSD failed to have an early warning system to identify, counsel and
12                 discipline TCSD deputies involved in improper and unconstitutional conduct
13
                   allowing TCSD deputies to violate the civil rights of citizens without fear of
14
                   discipline in reckless disregard and deliberate indifference to the rights of the
15
16                 public, including the Jose.
17      174. Also, the County failed to properly train, supervise and otherwise ensure that CWS
18
     personnel properly identified and investigated children in danger and took steps to protect
19
     those children. The County’s customs, policies, and practices at CWS were so inadequate that
20
21   Ms. Torres dismissed Sgt. Garcia with a phone call, instead of making the state-mandated in-
22   person investigation and retrieving information from CLETS and CWS’ own records.
23
        175. As a direct and proximate result of the foregoing policies, practices and customs of
24
     the County, the violation of the constitutional rights of citizens was substantially certain to
25
26   occur. In addition, as a direct and proximate result of the policies, practices and customs of

27   the County, Jose's and the twins’ rights were violated.
28
                                       COMPLAINT FOR DAMAGES
                                                    41
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 42 of 131



 1      176. At all times, the County developed, encouraged and tolerated the unlawful policies
 2   and practices described in the foregoing allegations. County acted knowingly and with
 3
     deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 4
     maintained and permitted an official policy, custom and practice of permitting the occurrence
 5
 6   of the types of wrongs set forth. These policies, customs and practices include, but are not
 7   limited to, knowingly permitting its agents and employees to act with deliberate indifference
 8
     in the implementation of and in the failure to implement the various alleged laws, enactments,
 9
     statutes, and regulations for its minor dependents such as plaintiffs. There is no evidence that
10
11   the County cautioned or disciplined any TCSD deputy or social worker in connection with
12   this tragic case.
13
        177. The above-described wrongful acts of these defendants were the legal cause of
14
     decedent's drowning and subsequent death on December 6, 2018.
15
16      178. From the time of his drowning on until his death, decedent suffered great physical
17   and mental pain, shock, and agony, all to his damage according to proof.
18
        179. At the time of his death, this decedent had a life expectancy of 76.5 years, and was
19
     in excellent health.
20
21      180. By reason of the death of decedent, decedent's estate has been deprived of the
22   present value of the accumulations that the decedent would have made to his estate had
23
     decedent lived out his life expectancy, to its damage according to proof.
24
        181. By reason of the injury and death of decedent, decedent's estate has become liable
25
26   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.

27                                           FIFTH CLAIM
28
                                        COMPLAINT FOR DAMAGES
                                                    42
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 43 of 131



 1                             (Civil Rights Violation-42 U.S.C. §1983
 2               By Estate of Maddox Murguia Against Defendant County of Tulare)
 3
        182. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 4
        183. Maddox Murguia had a right to life and to familial companionship and society
 5
 6   and this right is protected under the constitution. [See Smith v. City of Fontana, (9th
 7   Cir.1987) 818 F.2d 1411, 1418-20.]
 8
        184. Here, Tulare County has a duty to train, screen, discipline, supervise, assign,
 9
     control, counsel and/or discipline TCSD deputies, including Deputy Lewis, to ensure that
10
11   the activities of TCSD are run in a lawful manner, preserving to the citizens of the County
12   the rights, privileges and immunities guaranteed to them by the Constitutions and the laws
13
     of the United States and the State of California. The County’s written policies required the
14
     TCSD deputies to do the following when dealing with someone in a mental crisis:
15
16             • Call for a supervisor.
17             • Assess a mental crisis by listening to family members and friends.
18
               • Where a person has agreed to go to the hospital and then changes her mind, the
19
20                 TCSD deputy must proceed to take the person to the hospital.

21             • Where the person has children in her care, the TCSD deputies must make
22
                   arrangements to have the other custodial parent take the children unless there is
23
                   an order to the contrary.
24
25      185. The County did not properly train, screen, discipline, supervise, assign, control,

26   counsel and/or discipline the TCSD deputies on written County policies when dealing with
27
     someone in a mental crisis. The County permitted, encouraged, tolerated, and knowingly
28
                                       COMPLAINT FOR DAMAGES
                                                   43
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 44 of 131



 1   acquiesced to an official pattern, practice or custom of its TCSD deputies, particularly TCSD
 2   deputy Lewis, violating the constitutional rights of the public at large, including Jose.
 3
        186. The TCSD deputies ignored requests by Jose and the neighbor to help Langdon by
 4
     placing her on a psychiatric hold.
 5
 6      187. The TCSD deputies ignored requests by Jose and the neighbor to protect the twins.
 7      188. The TCSD deputies had the ability to consult with experts trained in crisis
 8
     intervention including a supervisor, the paramedics, the PET, the DVHRT, the CWS and
 9
     CLETS.
10
11      189. The TCSD deputies deprived Jose and the twins of their rights without any due
12   process of law.
13
        190. The County is directly liable for Jose's damages due to the following policies,
14
     practices or customs of TCSD which were in effect at the time of this incident and which
15
16   were a substantial factor in causing the twins’ deaths:
17             a. TCSD failed to adequately and properly train and educate its TCSD deputies
18
                   (including TCSD Deputy Lewis) with respect to recognizing when a citizen
19
                   has a mental illness or crisis, responding appropriately to a call involving
20
21                 someone with a mental crisis, using available resources including the PET, the
22                 DVHRT, the CWS and CLETS or other available assessment or crisis team
23
                   when dealing with someone with a mental crisis, identifying appropriate
24
                   responses when dealing with someone with a mental crisis, assessing the
25
26                 safety of everyone at the scene, considering the statements made by credible

27                 third persons about the subject’s danger to herself or others;
28
                                          COMPLAINT FOR DAMAGES
                                                   44
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 45 of 131



 1          b. TCSD failed to adequately monitor and evaluate the performance of its TCSD
 2             deputies (including TCSD Deputy Lewis) and their compliance with the laws
 3
               and policies, practices and customs with respect to recognizing when a citizen
 4
               has a mental illness or crisis, responding appropriately to a call involving
 5
 6             someone with a mental crisis, using available resources including the PET, the
 7             DVHRT, the CWS and CLETS or other available assessment or crisis team
 8
               when dealing with someone with a mental crisis, identifying appropriate
 9
               responses when dealing with someone with a mental crisis, assessing the
10
11             safety of everyone at the scene, considering the statements made by credible
12             third persons about the subject’s danger to herself or others.
13
            c. TCSD has a policy, practice and custom of refusing to respond to proper
14
               public records requests for reports and other documents regarding field
15
16             contact with someone in a mental crisis. This policy, practice and custom is
17             designed to thwart citizen efforts to understand the field events and to deny
18
               the investigation of TCSD deputy misconduct in an effort to escape liability,
19
               thus creating a policy, practice, custom or atmosphere where such illegal and
20
21             unconstitutional behavior is ratified, condoned or approved, in deliberate
22             indifference and reckless disregard to the rights of the public at large,
23
               including Jose. Accordingly, a person like Jose, who has suffered a loss due to
24
               TCSD’s misconduct, is significantly disadvantaged in any effort to make a
25
26             formal complaint against a TCSD deputy or TCSD.

27
28
                                   COMPLAINT FOR DAMAGES
                                               45
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 46 of 131



 1               d. TCSD failed to have an early warning system to identify, counsel and
 2                  discipline TCSD deputies involved in improper and unconstitutional conduct
 3
                    allowing TCSD deputies to violate the civil rights of citizens without fear of
 4
                    discipline in reckless disregard and deliberate indifference to the rights of the
 5
 6                  public, including the Jose.
 7       191. Along the same lines, the County failed to properly train, supervise and otherwise
 8
     ensure that CWS personnel properly identified and investigated children in danger and took
 9
     steps to protect those children. The County’s customs, policies, and practices at CWS were so
10
11   inadequate that Ms. Torres dismissed Sergeant Garcia with a phone call, instead of making
12   the state-mandated in-person investigation and retrieving lifesaving information from CLETS
13
     and CWS’ own records.
14
         192. As a direct and proximate result of the foregoing policies, practices and customs of
15
16   the County, the violation of the constitutional rights of citizens by the county including TCSD
17   Deputy Lewis was substantially certain to occur. In addition, as a direct and proximate result
18
     of the policies, practices and customs of the County, Jose's and the twins’ rights were
19
     violated.
20
21       193. At all times, the County developed, encouraged and tolerated the unlawful policies
22   and practices described in the foregoing allegations. County acted knowingly and with
23
     deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
24
     maintained and permitted an official policy, custom and practice of permitting the occurrence
25
26   of the types of wrongs set forth. These policies, customs and practices include, but are not

27   limited to, knowingly permitting its agents and employees to act with deliberate indifference
28
                                        COMPLAINT FOR DAMAGES
                                                     46
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 47 of 131



 1   in the implementation of and in the failure to implement the various alleged laws, enactments,
 2   statutes, and regulations for its minor dependents such as plaintiffs. In fact, there is no
 3
     evidence that the County cautioned or disciplined any TCSD deputy in connection with this
 4
     tragic case.
 5
 6       194. The above-described wrongful acts of these defendants were the legal cause of
 7   decedent's drowning and subsequent death on December 6, 2018.
 8
         195. From his drowning until his death on December 6, 2018, decedent suffered great
 9
     physical and mental pain, shock, and agony, all to his damage according to proof.
10
11       196. At the time of his death, this decedent had a life expectancy of 76.5 years, and was
12   in excellent health.
13
         197. By reason of the death of decedent, decedent's estate has been deprived of the
14
     present value of the accumulations that the decedent would have made to his estate had
15
16   decedent lived out his life expectancy, to its damage according to proof.
17       198. By reason of the injury and death of decedent, decedent's estate has become liable
18
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
19
                                             SIXTH CLAIM
20
21                              (Civil Rights Violation-42 U.S.C. §1983
22                      By Jose Murguia Against Defendant County of Tulare)
23
        199. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
24
        200. This plaintiff has a right to life and to familial companionship and society and this
25
26   right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818

27   F.2d 1411, 1418-20.]
28
                                        COMPLAINT FOR DAMAGES
                                                    47
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 48 of 131



 1      201. Here, Tulare County has a duty to train, screen, discipline, supervise, assign,
 2   control, counsel and/or discipline TCSD deputies, including Deputy Lewis, to ensure that
 3
     the activities of TCSD are run in a lawful manner, preserving to the citizens of the County
 4
     the rights, privileges and immunities guaranteed to them by the Constitutions and the laws
 5
 6   of the United States and the State of California. The County’s written policies required the
 7   TCSD deputies to do the following when dealing with someone in a mental crisis:
 8
              • Call for a supervisor.
 9
10            • Assess a mental crisis by listening to family members and friends.

11            • Where a person has agreed to go to the hospital and then changes her mind, the
12
                  TCSD deputy must proceed to take the person to the hospital.
13
              • Where the person has children in her care, the TCSD deputies must make
14
15                arrangements to have the other custodial parent take the children unless there is

16                an order to the contrary.
17
        202. The County did not properly train, screen, discipline, supervise, assign, control,
18
     counsel and/or discipline the TCSD deputies on written County policies when dealing with
19
20   someone in a mental crisis. The County permitted, encouraged, tolerated, and knowingly

21   acquiesced to an official pattern, practice or custom of its TCSD deputies, particularly TCSD
22
     deputy Lewis, violating the constitutional rights of the public at large, including Jose.
23
        203. The TCSD deputies ignored requests by Jose and the neighbor to help Langdon by
24
25   placing her on a psychiatric hold.

26      204. The TCSD deputies ignored requests by Jose and the neighbor to protect the twins.
27
28
                                          COMPLAINT FOR DAMAGES
                                                   48
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 49 of 131



 1      205. The TCSD deputies had the ability to consult with experts trained in crisis
 2   intervention including a supervisor, the paramedics, the PET, the DVHRT, the CWS and
 3
     CLETS.
 4
        206. The TCSD deputies deprived Jose and the twins of their rights without any due
 5
 6   process of law.
 7      207. The County is directly liable for Jose's damages due to the following policies,
 8
     practices or customs of TCSD which were in effect at the time of this incident and which
 9
     were a substantial factor in causing the twins’ deaths:
10
11            a. TCSD failed to adequately and properly train and educate its TCSD deputies
12                 (including TCSD Deputy Lewis) with respect to recognizing when a citizen
13
                   has a mental illness or crisis, responding appropriately to a call involving
14
                   someone with a mental crisis, using available resources including the PET, the
15
16                 DVHRT, the CWS and CLETS or other available assessment or crisis team
17                 when dealing with someone with a mental crisis, identifying appropriate
18
                   responses when dealing with someone with a mental crisis, assessing the safety
19
                   of everyone at the scene, considering the statements made by credible third
20
21                 persons about the subject’s danger to herself or others;
22            b.   TCSD failed to adequately monitor and evaluate the performance of its TCSD
23
                   deputies (including TCSD Deputy Lewis) and their compliance with the laws
24
                   and policies, practices and customs with respect to recognizing when a citizen
25
26                 has a mental illness or crisis, responding appropriately to a call involving

27                 someone with a mental crisis, using available resources including the PET, the
28
                                        COMPLAINT FOR DAMAGES
                                                    49
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 50 of 131



 1             DVHRT, the CWS and CLETS or other available assessment or crisis team
 2             when dealing with someone with a mental crisis, identifying appropriate
 3
               responses when dealing with someone with a mental crisis, assessing the safety
 4
               of everyone at the scene, considering the statements made by credible third
 5
 6             persons about the subject’s danger to herself or others.
 7         c. TCSD has a policy, practice and custom of refusing to respond to proper public
 8
               records requests for reports and other documents regarding field contact with
 9
               someone in a mental crisis. This policy, practice and custom is designed to
10
11             thwart citizen efforts to understand the field events and to deny the
12             investigation of TCSD deputy misconduct in an effort to escape liability, thus
13
               creating a policy, practice, custom or atmosphere where such illegal and
14
               unconstitutional behavior is ratified, condoned or approved, in deliberate
15
16             indifference and reckless disregard to the rights of the public at large, including
17             Jose. Accordingly, a person like Jose, who has suffered a loss due to TCSD’s
18
               misconduct, is significantly disadvantaged in any effort to make a formal
19
               complaint against a TCSD deputy or TCSD.
20
21         d. TCSD failed to have an early warning system to identify, counsel and discipline
22             TCSD deputies involved in improper and unconstitutional conduct allowing
23
               TCSD deputies to violate the civil rights of citizens without fear of discipline
24
               in reckless disregard and deliberate indifference to the rights of the public,
25
26             including the Jose.

27
28
                                     COMPLAINT FOR DAMAGES
                                                50
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 51 of 131



 1      208. Along the same lines, the County failed to properly train, supervise and otherwise
 2   ensure that CWS personnel properly identified and investigated children in danger and took
 3
     steps to protect those children. The County’s customs, policies, and practices at CWS were so
 4
     inadequate that Ms. Torres dismissed Sergeant Garcia with a phone call, instead of making
 5
 6   the state-mandated in-person investigation and retrieving lifesaving information from CLETS
 7   and CWS’ own records.
 8
        209. As a direct and proximate result of the foregoing policies, practices and customs of
 9
     the County, the violation of the constitutional rights of citizens was substantially certain to
10
11   occur. In addition, as a direct and proximate result of the policies, practices and customs of
12   the County, Jose's and the twins’ rights were violated.
13
        210. At all times, the County developed, encouraged and tolerated the unlawful policies
14
     and practices described in the foregoing allegations. County acted knowingly and with
15
16   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
17   maintained and permitted an official policy, custom and practice of permitting the occurrence
18
     of the types of wrongs set forth. These policies, customs and practices include, but are not
19
     limited to, knowingly permitting its agents and employees to act with deliberate indifference
20
21   in the implementation of and in the failure to implement the various alleged laws, enactments,
22   statutes, and regulations for its minor dependents such as plaintiffs. In fact, there is no
23
     evidence that the County cautioned or disciplined any TCSD deputy in connection with this
24
     tragic case.
25
26
27
28
                                        COMPLAINT FOR DAMAGES
                                                     51
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 52 of 131



 1      211. Jose’s intestates were killed by the careless, negligent, and wanton conduct of
 2   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
 3
     negligent, and wanton conduct of defendant's agent, according to proof.
 4
        212. As a direct and proximate result of the death of the decedents, Jose has been
 5
 6   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 7   protection, affection, and moral support, and thus has suffered loss, including economic loss,
 8
     according to proof.
 9
                                          SEVENTH CLAIM
10
11                              (Civil Rights Violation-42 U.S.C. §1983
12                   By Estate of Mason Murguia against Defendants Does 5-8)
13
        213. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        214. Mason Murguia had a right to life and to familial companionship and society and
15
16   this right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987)
17   818 F.2d 1411, 1418-20.]
18
        215. VPD officers deprived the twins of their right to life by leaving them with their
19
     mentally unstable mother, without getting her any professional evaluation or treatment.
20
21   VPD officers had more than sufficient evidence that Langdon was in a mental crisis. The
22   obvious next step would be to get Langdon evaluated by a mental health professional. Once
23
     Langdon agreed to go to the mental health clinic, VPD officers were duty bound to take her
24
     to the hospital even if she changed her mind.
25
26      216. Even if VPD officers were unsure about assessing Langdon, which would show an

27   enormity of incompetence, they had multiple options including consulting with the the PET,
28
                                       COMPLAINT FOR DAMAGES
                                                     52
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 53 of 131



 1   the DVHRT, the CWS and CLETS. VPD officers took none of these mandated and
 2   reasonable steps. Instead, the VPD officers took everyone to Lighthouse, which would not
 3
     accept Langdon because she was obviously crazy. Lighthouse employees determined
 4
     Langdon was mentally unstable even though VPD did not tell Lighthouse about any of
 5
 6   Langdon’s history of bizarre behavior.
 7      217. Also, the law and City policy required VPD officers to leave the twins with Jose,
 8
     their father, unless there was a court order to the contrary, and there was none.
 9
        218. The above-described wrongful acts of these defendants were the legal cause of
10
11   decedent's drowning and subsequent death on December 6, 2018.
12      219. From the time of his drowning on until his death, decedent suffered great physical
13
     and mental pain, shock, and agony, all to his damage according to proof.
14
        220. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
15
16   excellent health.
17      221. By reason of the death of decedent, decedent's estate has been deprived of the
18
     present value of the accumulations that the decedent would have made to his estate had
19
     decedent lived out his life expectancy, to its damage according to proof.
20
21      222. By reason of the injury and death of decedent, decedent's estate has become liable
22   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
23
                                             EIGHTH CLAIM
24
                                 (Civil Rights Violation-42 U.S.C. §1983
25
26                   By Estate of Maddox Murguia against Defendants Does 5-8)

27      223. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
28
                                        COMPLAINT FOR DAMAGES
                                                    53
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 54 of 131



 1      224. Maddox Murguia a right to life and to familial companionship and society and
 2   this right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987)
 3
     818 F.2d 1411, 1418-20.
 4
        225. VPD officers deprived the twins of their right to life by leaving them with their
 5
 6   mentally unstable mother, without getting her any professional evaluation or treatment.
 7   VPD officers had more than sufficient evidence that Langdon was in a mental crisis. The
 8
     obvious next step would be to get Langdon evaluated by a mental health professional. Once
 9
     Langdon agreed to go to the mental health clinic, VPD officers were duty bound to take her
10
11   to the hospital even if she changed her mind.
12      226. Even if VPD Officers were unsure about assessing Langdon, which would show
13
     an enormity of incompetence, they had multiple options including consulting with the PET,
14
     the DVHRT, the CWS and CLETS. VPD officers took none of these mandated and
15
16   reasonable steps. Instead, the VPD officers impotently took everyone to Lighthouse, which
17   would not accept Langdon because she was obviously crazy. Lighthouse employees
18
     determined Langdon was mentally unstable even though VPD did not tell them about any
19
     of Langdon’s history of bizarre behavior.
20
21      227. Also, the law and City policy required VPD officers to leave the twins with Jose,
22   their father, unless there was a court order to the contrary, and there was none.
23
        228. The above-described wrongful acts of these defendants were the legal cause of
24
     decedent's drowning and subsequent death on December 6, 2018.
25
26      229. From the time of his drowning on until his death, decedent suffered great physical

27   and mental pain, shock, and agony, all to his damage according to proof.
28
                                       COMPLAINT FOR DAMAGES
                                                     54
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 55 of 131



 1      230. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 2   excellent health.
 3
        231. By reason of the death of decedent, decedent's estate has been deprived of the
 4
     present value of the accumulations that the decedent would have made to his estate had
 5
 6   decedent lived out his life expectancy, to its damage according to proof.
 7      232. By reason of the injury and death of decedent, decedent's estate has become liable
 8
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 9
                                            NINTH CLAIM
10
11                              (Civil Rights Violation-42 U.S.C. §1983
12                          By Jose Murguia against Defendants Does 5-8)
13
        233. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        234. This plaintiff has a right to familial companionship and society and this right is
15
16   protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818 F.2d
17   1411, 1418-20.]
18
        235. VPD officers deprived the twins of their right to life by leaving them with their
19
     mentally unstable mother, without getting her any professional evaluation or treatment. VPD
20
21   officers had more than sufficient evidence that Langdon was in a mental crisis. The obvious
22   next step would be to get Langdon evaluated by a mental health professional. Once Langdon
23
     agreed to go to the mental health clinic, VPD officers were duty bound to take her to the
24
     hospital even if she changed her mind.
25
26      236. Even if VPD Officers were unsure about assessing Langdon, which would

27
28
                                        COMPLAINT FOR DAMAGES
                                                    55
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 56 of 131



 1   show an enormity of incompetence, they had multiple options including consulting with the
 2   PET, CWS or the DVHRT. VPD officers took none of these mandated and reasonable steps.
 3
     Instead, the VPD officers took everyone to Lighthouse, which would not accept Langdon
 4
     because she was obviously crazy. Lighthouse employees determined Langdon was mentally
 5
 6   unstable even though VPD did not tell them about any of Langdon’s history of bizarre
 7   behavior.
 8
        237. Also, the law and City policy required VPD officers to leave the twins with
 9
     Jose, their father, unless there was a court order to the contrary, and there was none.
10
11      238.     Jose’s intestates were killed by the careless, negligent, and wanton conduct of
12   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
13
     negligent, and wanton conduct of defendant's agent, according to proof.
14
        239.     As a direct and proximate result of the death of the decedents, Jose has been
15
16   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
17   protection, affection, and moral support, and thus has suffered loss, including economic loss,
18
     according to proof.
19
                                               10th CLAIM
20
21                               (Civil Rights Violation-42 U.S.C. §1983
22                   By Estate of Mason Murguia Against Defendant City of Visalia)
23
        240.     This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
24
        241.     This plaintiff has a right to life and to familial companionship and society and
25
26   this right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987)

27   818 F.2d 1411, 1418-20.]
28
                                        COMPLAINT FOR DAMAGES
                                                    56
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 57 of 131



 1      242.    City has a duty to train, screen, discipline, supervise, assign, control, counsel
 2   and/or discipline VPD Officers to ensure that the activities of VPD are run in a lawful
 3
     manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
 4
     by the Constitutions and the laws of the United States and the State of California. The City’s
 5
 6   written policies require VPD Officers to do the following when dealing with someone in a
 7   mental crisis:
 8
            •   Assess a mental crisis by listening to those around her.
 9
10          •   Where a person has agreed to go to the hospital and then changes her mind, the

11              VPD Officer must proceed to take the person to the hospital.
12
            •   Where the person has children in her care, the VPD Officer must make
13
                arrangements to have the other custodial parent take the children unless there is
14
15              an order to the contrary.

16      243. The City did not properly train, screen, discipline, supervise, assign, control,
17
     counsel and/or discipline the VPD Officers on written City policies when dealing with
18
     someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly
19
20   acquiesced to an official pattern, practice or custom of its VPD Officers violating the

21   constitutional rights of the public at large, including Jose. The VPD Officers had the ability
22
     to consult with experts trained in crisis intervention including the paramedics, the PET, the
23
     DVHRT and CLETS. The VPD Officers deprived Jose and the twins of their rights without
24
25   any due process of law.

26
27
28
                                        COMPLAINT FOR DAMAGES
                                                    57
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 58 of 131



 1      244. The City is directly liable for Jose's damages due to the following policies,
 2   practices or customs of VPD which were in effect at the time of this incident and which were
 3
     a substantial factor in causing the twins’ deaths:
 4
              a. VPD failed to adequately and properly train and educate its officers with respect
 5
 6                to recognizing when a citizen has a mental illness or crisis, responding
 7                appropriately to a call involving someone with a mental crisis, using available
 8
                  resources including the PET, the DVHRT, the CWS and CLETS, or other
 9
                  available assessment or crisis team when dealing with someone with a mental
10
11                crisis, identifying appropriate responses when dealing with someone with a
12                mental crisis, assessing the safety of everyone at the scene, considering the
13
                  statements made by credible third persons about the subject’s danger to herself
14
                  or others;
15
16            b. VPD failed to adequately monitor and evaluate the performance of its VPD
17                officers and their compliance with the laws and policies, practices and customs
18
                  with respect to recognizing when a citizen has a mental illness or crisis,
19
                  responding appropriately to a call involving someone with a mental crisis, using
20
21                available resources including the PET, the DVHRT, the CWS and CLETS or
22                other available assessment or crisis team when dealing with someone with a
23
                  mental crisis, identifying appropriate responses when dealing with someone
24
                  with a mental crisis, assessing the safety of everyone at the scene, considering
25
26                the statements made by credible third persons about the subject’s danger to

27                herself or others.
28
                                       COMPLAINT FOR DAMAGES
                                                   58
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 59 of 131



 1            c. VPD has a policy, practice and custom of refusing to respond to proper public
 2                records requests for reports and other documents regarding field contact with
 3
                  someone in a mental crisis. This policy, practice and custom is designed to
 4
                  thwart citizen efforts to understand the field events and to deny the investigation
 5
 6                of VPD officer misconduct in an effort to escape liability, thus creating a policy,
 7                practice, custom or atmosphere where such illegal and unconstitutional behavior
 8
                  is ratified, condoned or approved, in deliberate indifference and reckless
 9
                  disregard to the rights of the public at large, including Jose. Accordingly, a
10
11                person like Jose, who has suffered a loss due to VPD’s misconduct, is
12                significantly disadvantaged in any effort to make a formal complaint against a
13
                  VPD officer or VPD.
14
              d. VPD failed to have an early warning system to identify, counsel and discipline
15
16                VPD officers involved in improper and unconstitutional conduct allowing VPD
17                officers to violate the civil rights of citizens without fear of discipline in
18
                  reckless disregard and deliberate indifference to the rights of the public,
19
                  including the Jose.
20
21      245. As a direct and proximate result of the foregoing policies, practices and customs of
22   the City, the violation of the constitutional rights of citizens by the City was substantially
23
     certain to occur. In addition, as a direct and proximate result of the policies, practices and
24
     customs of the City, Jose's and the twins’ rights were violated.
25
26      246. At all times, the City developed, encouraged and tolerated the unlawful policies

27   and practices described in the foregoing allegations. City acted knowingly and with
28
                                        COMPLAINT FOR DAMAGES
                                                    59
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 60 of 131



 1   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 2   maintained and permitted an official policy, custom and practice of permitting the
 3
     occurrence of the types of wrongs set forth. These policies, customs and practices include,
 4
     but are not limited to, knowingly permitting its agents and employees to act with deliberate
 5
 6   indifference in the implementation of and in the failure to implement the various alleged
 7   laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
 8
     there is no evidence that the City cautioned or disciplined any VPD officer in connection
 9
     with this tragic case.
10
11      247. The above-described wrongful acts of these defendants were the legal cause of
12   decedent's drowning and subsequent death on December 6, 2018.
13
        248. From the time of his drowning on until his death on December 6, 2018, decedent
14
     suffered great physical and mental pain, shock, and agony, all to his damage according to
15
16   proof.
17      249. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
18
     excellent health.
19
        250. By reason of the death of decedent, decedent's estate has been deprived of the
20
21   present value of the accumulations that the decedent would have made to his estate had
22   decedent lived out his life expectancy, to its damage according to proof.
23
        251. By reason of the injury and death of decedent, decedent's estate has become liable
24
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
25
26                                             11th CLAIM

27                               (Civil Rights Violation-42 U.S.C. §1983
28
                                        COMPLAINT FOR DAMAGES
                                                    60
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 61 of 131



 1                    By Estate of Maddox Murguia Against Defendant City of Visalia)
 2      252. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 3
            This plaintiff has a right to life and to familial companionship and society and this
 4
     right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
 5
 6   F.2d 1411, 1418-20.]
 7      253. Here, City has a duty to train, screen, discipline, supervise, assign, control, counsel
 8
     and/or discipline VPD Officers to ensure that the activities of VPD are run in a lawful
 9
     manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
10
11   by the Constitutions and the laws of the United States and the State of California. The City’s
12   written policies require VPD Officers to do the following when dealing with someone in a
13
     mental crisis:
14
15          • Assess a mental crisis by listening to those around her.

16          • Where a person has agreed to go to the hospital and then changes her mind, the
17             VPD Officer must proceed to take the person to the hospital.
18
            • Where the person has children in her care, the VPD Officer must make
19
20             arrangements to have the other custodial parent take the children unless there is an

21             order to the contrary.
22
        254. The City did not properly train, screen, discipline, supervise, assign, control,
23
     counsel and/or discipline the VPD Officers on written City policies when dealing with
24
25   someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly

26   acquiesced to an official pattern, practice or custom of its VPD Officers violating the
27   constitutional rights of the public at large, including Jose. The VPD Officers had the ability
28
                                        COMPLAINT FOR DAMAGES
                                                   61
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 62 of 131



 1   to consult with experts trained in crisis intervention including the paramedics, the PET, the
 2   DVHRT and CLETS. The VPD Officers deprived Jose and the twins of their rights without
 3
     any due process of law.
 4
        255. The City is directly liable for Jose's damages due to the following policies,
 5
 6   practices or customs of VPD which were in effect at the time of this incident and which were
 7   a substantial factor in causing the twins’ deaths:
 8
            a.   VPD failed to adequately and properly train and educate its officers with respect
 9
                 to recognizing when a citizen has a mental illness or crisis, responding
10
11               appropriately to a call involving someone with a mental crisis, using available
12               resources including the PET, the DVHRT, the CWS and CLETS, or other
13
                 available assessment or crisis team when dealing with someone with a mental
14
                 crisis, identifying appropriate responses when dealing with someone with a
15
16               mental crisis, assessing the safety of everyone at the scene, considering the
17               statements made by credible third persons about the subject’s danger to herself
18
                 or others;
19
           b.    VPD failed to adequately monitor and evaluate the performance of its VPD
20
21               officers and their compliance with the laws and policies, practices and customs
22               with respect to recognizing when a citizen has a mental illness or crisis,
23
                 responding appropriately to a call involving someone with a mental crisis, using
24
                 available resources including the PET, the DVHRT, the CWS and CLETS, or
25
26               other available assessment or crisis team when dealing with someone with a

27               mental crisis, identifying appropriate responses when dealing with someone with
28
                                       COMPLAINT FOR DAMAGES
                                                   62
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 63 of 131



 1               a mental crisis, assessing the safety of everyone at the scene, considering the
 2               statements made by credible third persons about the subject’s danger to herself
 3
                 or others.
 4
           c.    VPD has a policy, practice and custom of refusing to respond to proper public
 5
 6               records requests for reports and other documents regarding field contact with
 7               someone in a mental crisis. This policy, practice and custom is designed to
 8
                 thwart citizen efforts to understand the field events and to deny the investigation
 9
                 of VPD officer misconduct in an effort to escape liability, thus creating a policy,
10
11               practice, custom or atmosphere where such illegal and unconstitutional behavior
12               is ratified, condoned or approved, in deliberate indifference and reckless
13
                 disregard to the rights of the public at large, including Jose. Accordingly, a
14
                 person like Jose, who has suffered a loss due to VPD’s misconduct, is
15
16               significantly disadvantaged in any effort to make a formal complaint against a
17               VPD officer or VPD.
18
            d.   VPD failed to have an early warning system to identify, counsel and discipline
19
                 VPD officers involved in improper and unconstitutional conduct allowing VPD
20
21               officers to violate the civil rights of citizens without fear of discipline in reckless
22               disregard and deliberate indifference to the rights of the public, including the
23
                 Jose.
24
        256. As a direct and proximate result of the foregoing policies, practices and customs of
25
26   the City, the violation of the constitutional rights of citizens by the City was substantially

27
28
                                        COMPLAINT FOR DAMAGES
                                                    63
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 64 of 131



 1   certain to occur. In addition, as a direct and proximate result of the policies, practices and
 2   customs of the City, Jose's and the twins’ rights were violated.
 3
        257. At all times, the City developed, encouraged and tolerated the unlawful policies
 4
     and practices described in the foregoing allegations. City acted knowingly and with
 5
 6   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 7   maintained and permitted an official policy, custom and practice of permitting the
 8
     occurrence of the types of wrongs set forth. These policies, customs and practices include,
 9
     but are not limited to, knowingly permitting its agents and employees to act with deliberate
10
11   indifference in the implementation of and in the failure to implement the various alleged
12   laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
13
     there is no evidence that the City cautioned or disciplined any VPD officer in connection
14
     with this tragic case.
15
16      258. The above-described wrongful acts of these defendants were the legal cause of
17   decedent's drowning and subsequent death on December 6, 2018.
18
        259. From the time of his drowning on until his death on December 6, 2018, decedent
19
     suffered great physical and mental pain, shock, and agony, all to his damage according to
20
21   proof.
22      260. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
23
     excellent health.
24
        261. By reason of the death of decedent, decedent's estate has been deprived of the
25
26   present value of the accumulations that the decedent would have made to his estate had

27   decedent lived out his life expectancy, to its damage according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                    64
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 65 of 131



 1      262. By reason of the injury and death of decedent, decedent's estate has become liable
 2   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 3
                                               12th CLAIM
 4
                                (Civil Rights Violation-42 U.S.C. §1983
 5
 6                        By Jose Murguia Against Defendant City of Visalia)
 7      263. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 8
        264. This plaintiff has a right to life and to familial companionship and society and this
 9
     right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
10
11   F.2d 1411, 1418-20.]
12      265. Here, City has a duty to train, screen, discipline, supervise, assign, control, counsel
13
     and/or discipline VPD Officers to ensure that the activities of VPD are run in a lawful
14
     manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
15
16   by the Constitutions and the laws of the United States and the State of California. The City’s
17   written policies require VPD Officers to do the following when dealing with someone in a
18
     mental crisis:
19
             • Assess a mental crisis by listening to those around her.
20
21           • Where a person has agreed to go to the hospital and then changes her mind, the
22             VPD Officer must proceed to take the person to the hospital.
23
             • Where the person has children in her care, the VPD Officer must make
24
25             arrangements to have the other custodial parent take the children unless there is an

26             order to the contrary.
27
28
                                        COMPLAINT FOR DAMAGES
                                                    65
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 66 of 131



 1      266. The City did not properly train, screen, discipline, supervise, assign, control,
 2   counsel and/or discipline the VPD Officers on written City policies when dealing with
 3
     someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly
 4
     acquiesced to an official pattern, practice or custom of its VPD Officers violating the
 5
 6   constitutional rights of the public at large, including Jose.
 7      267. The VPD Officers had the ability to consult with experts trained in crisis
 8
     intervention including the paramedics, the PET, the DVHRT and CLETS. The VPD Officers
 9
     deprived Jose and the twins of their rights without any due process of law.
10
11      268. The City is directly liable for Jose's damages due to the following policies,
12   practices or customs of VPD which were in effect at the time of this incident and which were
13
     a substantial factor in causing the twins’ deaths:
14
             a. VPD failed to adequately and properly train and educate its officers with respect to
15
16              recognizing when a citizen has a mental illness or crisis, responding appropriately
17              to a call involving someone with a mental crisis, using available resources
18
                including the PET, the DVHRT, the CWS and CLETS, or other available
19
                assessment or crisis team when dealing with someone with a mental crisis,
20
21              identifying appropriate responses when dealing with someone with a mental
22              crisis, assessing the safety of everyone at the scene, considering the statements
23
                made by credible third persons about the subject’s danger to herself or others;
24
             b. VPD failed to adequately monitor and evaluate the performance of its VPD
25
26              officers and their compliance with the laws and policies, practices and customs

27              with respect to recognizing when a citizen has a mental illness or crisis,
28
                                        COMPLAINT FOR DAMAGES
                                                    66
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 67 of 131



 1           responding appropriately to a call involving someone with a mental crisis, using
 2           available resources including the PET, the DVHRT, the CWS and CLETS, or
 3
             other available assessment or crisis team when dealing with someone with a
 4
             mental crisis, identifying appropriate responses when dealing with someone with
 5
 6           a mental crisis, assessing the safety of everyone at the scene, considering the
 7           statements made by credible third persons about the subject’s danger to herself or
 8
             others.
 9
          c. VPD has a policy, practice and custom of refusing to respond to proper public
10
11           records requests for reports and other documents regarding field contact with
12           someone in a mental crisis. This policy, practice and custom is designed to thwart
13
             citizen efforts to understand the field events and to deny the investigation of VPD
14
             officer misconduct in an effort to escape liability, thus creating a policy, practice,
15
16           custom or atmosphere where such illegal and unconstitutional behavior is ratified,
17           condoned or approved, in deliberate indifference and reckless disregard to the
18
             rights of the public at large, including Jose. Accordingly, a person like Jose, who
19
             has suffered a loss due to VPD’s misconduct, is significantly disadvantaged in
20
21           any effort to make a formal complaint against a VPD officer or VPD.
22        d. VPD failed to have an early warning system to identify, counsel and discipline
23
             VPD officers involved in improper and unconstitutional conduct allowing VPD
24
             officers to violate the civil rights of citizens without fear of discipline in reckless
25
26           disregard and deliberate indifference to the rights of the public, including the

27           Jose.
28
                                    COMPLAINT FOR DAMAGES
                                                 67
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 68 of 131



 1      269. As a direct and proximate result of the foregoing policies, practices and customs of
 2   the City, the violation of the constitutional rights of citizens by the City was substantially
 3
     certain to occur. In addition, as a direct and proximate result of the policies, practices and
 4
     customs of the City, Jose's and the twins’ rights were violated.
 5
 6      270. At all times, the City developed, encouraged and tolerated the unlawful policies
 7   and practices described in the foregoing allegations. City acted knowingly and with
 8
     deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 9
     maintained and permitted an official policy, custom and practice of permitting the
10
11   occurrence of the types of wrongs set forth. These policies, customs and practices include,
12   but are not limited to, knowingly permitting its agents and employees to act with deliberate
13
     indifference in the implementation of and in the failure to implement the various alleged
14
     laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
15
16   there is no evidence that the City cautioned or disciplined any VPD officer in connection
17   with this tragic case.
18
        271. Jose’s intestates were killed by the careless, negligent, and wanton conduct of
19
     defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
20
21   negligent, and wanton conduct of defendant's agent, according to proof.
22      272. As a direct and proximate result of the death of the decedents, Jose has been
23
     deprived of decedents’ future love, companionship, care, comfort, assistance, society,
24
     protection, affection, and moral support, and thus has suffered loss, including economic loss,
25
26   according to proof.

27                                             13TH CLAIM
28
                                        COMPLAINT FOR DAMAGES
                                                    68
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 69 of 131



 1                              (Civil Rights Violation-42 U.S.C. §1983
 2       By Estate of Mason Murguia against Defendants Sgt. Garcia, Officer Davis, Officer
 3
                                        Valencia and Does 9-12)
 4
        273. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 5
 6      274. This plaintiff has a right to life and to familial companionship and society and this
 7   right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
 8
     F.2d 1411, 1418-20.]
 9
        275. TPD Officers deprived the twins of their right to life by leaving them with their
10
11   mentally unstable mother, without getting her any professional evaluation or treatment. TPD
12   Officers had more than sufficient evidence that Langdon was in a mental crisis. The obvious
13
     next step would be to get Langdon evaluated by a mental health professional. Once Langdon
14
     agreed to go to the hospital, TPD Officers were duty bound to take her to the hospital even if
15
16   she changed her mind.
17      276. Even if TPD Officers were unsure about assessing Langdon, which would show an
18
     enormity of incompetence, they had multiple options including consulting with the on-site
19
     paramedics, PET, the DVHRT, the CWS and CLETS. TPD Officers took none of these
20
21   mandated and reasonable steps. Instead, the TPD Officers took everyone to the motel, where
22   the twins died.
23
     Also, the law and City policy required TPD Officers to leave the twins with Jose, their
24
     father, unless there was a court order to the contrary, and there was none.
25
26      277. The above-described wrongful acts of these defendants were the legal cause of

27   decedent's drowning and subsequent death on December 6, 2018
28
                                       COMPLAINT FOR DAMAGES
                                                  69
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 70 of 131



 1      278. From the time of his drowning on until his death on December 6, 2018, decedent
 2   suffered great physical and mental pain, shock, and agony, all to his damage according to
 3
     proof.
 4
        279. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 5
 6   excellent health.
 7      280. By reason of the death of decedent, decedent's estate has been deprived of the
 8
     present value of the accumulations that the decedent would have made to his estate had
 9
     decedent lived out his life expectancy, to its damage according to proof.
10
11   By reason of the death of decedent, decedent's estate has become liable for hospital bills,
12   doctors' bills, nursing bills, and funeral expenses according to proof.
13
                                              14TH CLAIM
14
                                (Civil Rights Violation-42 U.S.C. §1983
15
16       By Estate of Maddox Murguia against Defendants Sgt. Garcia, Officer Davis, Officer
17                                      Valencia and Does 9-12)
18
        281. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
19
        282. This plaintiff has a right to life and to familial companionship and society and this
20
21   right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
22   F.2d 1411, 1418-20.]
23
        283. TPD Officers deprived the twins of their right to life by leaving them with their
24
     mentally unstable mother, without getting her any professional evaluation or treatment. TPD
25
26   Officers had more than sufficient evidence that Langdon was in a mental crisis. The obvious

27   next step would be to get Langdon evaluated by a mental health professional. Once Langdon
28
                                       COMPLAINT FOR DAMAGES
                                                   70
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 71 of 131



 1   agreed to go to the hospital, TPD Officers were duty bound to take her to the hospital even if
 2   she changed her mind.
 3
        284. Even if TPD Officers were unsure about assessing Langdon, which would show an
 4
     enormity of incompetence, they had multiple options including consulting with the on-site
 5
 6   paramedics, PET, the DVHRT, the CWS and CLETS. TPD Officers took none of these
 7   mandated and reasonable steps. Instead, the TPD Officers took everyone to the motel, where
 8
     the twins died. Also, the law and City policy required TPD Officers to leave the twins with
 9
     Jose, their father, unless there was a court order to the contrary, and there was none.
10
11      285. The above-described wrongful acts of these defendants were the legal cause of
12   decedent's drowning and subsequent death on December 6, 2018.
13
        286. From the time of his drowning on until his death on December 6, 2018, decedent
14
     suffered great physical and mental pain, shock, and agony, all to his damage according to
15
16   proof.
17      287. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
18
     excellent health.
19
        288. By reason of the death of decedent, decedent's estate has been deprived of the
20
21   present value of the accumulations that the decedent would have made to his estate had
22   decedent lived out his life expectancy, to its damage according to proof.
23
        289. By reason of the death of decedent, decedent's estate has become liable for hospital
24
     bills, doctors' bills, nursing bills, and funeral expenses according to proof.
25
26                                             15TH CLAIM

27                              (Civil Rights Violation-42 U.S.C. §1983
28
                                        COMPLAINT FOR DAMAGES
                                                    71
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 72 of 131



 1      By Jose Murguia against Defendants Sgt. Garcia, Officer Davis, Officer Valencia and
 2                                             Does 9-12)
 3
        290. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 4
        291. This plaintiff has a right to life and to familial companionship and society and this
 5
 6   right is protected under the constitution. [See Smith v. City of Fontana, (9th Cir.1987) 818
 7   F.2d 1411, 1418-20.]
 8
        292. TPD Officers deprived the twins of their right to life by leaving them with their
 9
     mentally unstable mother, without getting her any professional evaluation or treatment. TPD
10
11   Officers had more than sufficient evidence that Langdon was in a mental crisis. The obvious
12   next step would be to get Langdon evaluated by a mental health professional. Once Langdon
13
     agreed to go to the hospital, TPD Officers were duty bound to take her to the hospital even if
14
     she changed her mind.
15
16      293. Even if TPD Officers were unsure about assessing Langdon, which would show an
17   enormity of incompetence, they had multiple options including consulting with the on-site
18
     paramedics, PET, the DVHRT, the CWS and CLETS. TPD Officers took none of these
19
     mandated and reasonable steps. Instead, the TPD Officers took everyone to the motel, where
20
21   the twins died. Also, the law and City policy required TPD Officers to leave the twins with
22   Jose, their father, unless there was a court order to the contrary, and there was none.
23
        294. Jose’s intestates were killed by the careless, negligent, and wanton conduct of
24
     defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
25
26   negligent, and wanton conduct of defendant's agent, according to proof.

27      295. As a direct and proximate result of the death of the decedents, Jose has been
28
                                       COMPLAINT FOR DAMAGES
                                                   72
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 73 of 131



 1   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 2   protection, affection, and moral support, and thus has suffered loss, including economic loss,
 3
     according to proof.
 4
                                             16th CLAIM
 5
 6                              (Civil Rights Violation-42 U.S.C. §1983
 7                    By Estate of Mason Murguia against Defendant City of Tulare)
 8
        296. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 9
        297. Here, City has a duty to train, screen, discipline, supervise, assign, control, counsel
10
11   and/or discipline TPD Officers to ensure that the activities of TPD are run in a lawful
12   manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
13
     by the Constitutions and the laws of the United States and the State of California. The City’s
14
     written policies require TPD Officers to do the following when dealing with someone in a
15
16   mental crisis:
17           • Assess a mental crisis by listening to those around her.
18
             • Where a person has agreed to go to the hospital and then changes her mind, the
19
20             TPD Officer must proceed to take the person to the hospital.

21           • Where the person has children in her care, the TPD Officer must make
22
               arrangements to have the other custodial parent take the children unless there is an
23
               order to the contrary.
24
25      298. The City did not properly train, screen, discipline, supervise, assign, control,

26   counsel and/or discipline the TPD Officers on written City policies when dealing with
27   someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly
28
                                        COMPLAINT FOR DAMAGES
                                                  73
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 74 of 131



 1   acquiesced to an official pattern, practice or custom of its TPD Officers violating the
 2   constitutional rights of the public at large, including Jose. The TPD Officers had the ability
 3
     to consult with experts trained in crisis intervention including the paramedics, PET, the
 4
     DVHRT, the CWS and CLETS. The TPD Officers deprived Jose and the twins of their rights
 5
 6   without any due process of law.
 7      299. The City is directly liable for Jose's damages due to the following policies,
 8
     practices or customs of TPD which were in effect at the time of this incident and which were
 9
     a substantial factor in causing the twins’ deaths:
10
11           a. TPD failed to adequately and properly train and educate its officers with respect
12               to recognizing when a citizen has a mental illness or crisis, responding
13
                 appropriately to a call involving someone with a mental crisis, using available
14
                 resources including PET, the DVHRT, the CWS and CLETS, or other available
15
16               assessment or crisis team when dealing with someone with a mental crisis,
17               identifying appropriate responses when dealing with someone with a mental
18
                 crisis, assessing the safety of everyone at the scene, considering the statements
19
                 made by credible third persons about the subject’s danger to herself or others;
20
21           b. TPD failed to adequately monitor and evaluate the performance of its TPD
22               officers and their compliance with the laws and policies, practices and customs
23
                 with respect to recognizing when a citizen has a mental illness or crisis,
24
                 responding appropriately to a call involving someone with a mental crisis, using
25
26               available resources including PET, the DVHRT, the CWS and CLETS, or other

27               available assessment or crisis team when dealing with someone with a mental
28
                                       COMPLAINT FOR DAMAGES
                                                   74
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 75 of 131



 1               crisis, identifying appropriate responses when dealing with someone with a
 2               mental crisis, assessing the safety of everyone at the scene, considering the
 3
                 statements made by credible third persons about the subject’s danger to herself
 4
                 or others.
 5
 6           c. TPD has a policy, practice and custom of refusing to respond to proper public
 7               records requests for reports and other documents regarding field contact with
 8
                 someone in a mental crisis. This policy, practice and custom is designed to
 9
                 thwart citizen efforts to understand the field events and to deny the investigation
10
11               of TPD officer misconduct in an effort to escape liability, thus creating a policy,
12               practice, custom or atmosphere where such illegal and unconstitutional behavior
13
                 is ratified, condoned or approved, in deliberate indifference and reckless
14
                 disregard to the rights of the public at large, including Jose. Accordingly, a
15
16               person like Jose, who has suffered a loss due to TPD’s misconduct, is
17               significantly disadvantaged in any effort to make a formal complaint against a
18
                 TPD officer or TPD.
19
             d. TPD failed to have an early warning system to identify, counsel and discipline
20
21               TPD officers involved in improper and unconstitutional conduct allowing TPD
22               officers to violate the civil rights of citizens without fear of discipline in reckless
23
                 disregard and deliberate indifference to the rights of the public, including the
24
                 Jose.
25
26      300. As a direct and proximate result of the foregoing policies, practices and customs of

27   the City, the violation of the constitutional rights of citizens by the City was substantially
28
                                        COMPLAINT FOR DAMAGES
                                                    75
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 76 of 131



 1   certain to occur. In addition, as a direct and proximate result of the policies, practices and
 2   customs of the City, Jose's and the twins’ rights were violated.
 3
        301. At all times, the City developed, encouraged and tolerated the unlawful policies
 4
     and practices described in the foregoing allegations. City acted knowingly and with
 5
 6   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 7   maintained and permitted an official policy, custom and practice of permitting the
 8
     occurrence of the types of wrongs set forth. These policies, customs and practices include,
 9
     but are not limited to, knowingly permitting its agents and employees to act with deliberate
10
11   indifference in the implementation of and in the failure to implement the various alleged
12   laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
13
     there is no evidence that the City cautioned or disciplined any TPD officer in connection
14
     with this tragic case.
15
16      302. The above-described wrongful acts of these defendants were the legal cause of
17   decedent's drowning and subsequent death on December 6, 2018.
18
        303. From the time of his drowning on until his death on December 6, 2018, decedent
19
     suffered great physical and mental pain, shock, and agony, all to his damage according to
20
21   proof.
22      304. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
23
     excellent health.
24
        305. By reason of the death of decedent, decedent's estate has been deprived of the
25
26   present value of the accumulations that the decedent would have made to his estate had

27   decedent lived out his life expectancy, to its damage according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                    76
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 77 of 131



 1      306. By reason of the injury and death of decedent, decedent's estate has become liable
 2   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 3
                                               17th CLAIM
 4
                                 (Civil Rights Violation-42 U.S.C. §1983
 5
 6                    By Estate of Maddox Murguia Against Defendant City of Tulare)
 7      307. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 8
        308. Here, City has a duty to train, screen, discipline, supervise, assign, control, counsel
 9
     and/or discipline TPD Officers to ensure that the activities of TPD are run in a lawful
10
11   manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
12   by the Constitutions and the laws of the United States and the State of California. The City’s
13
     written policies require TPD Officers to do the following when dealing with someone in a
14
     mental crisis:
15
16          • Assess a mental crisis by listening to those around her.
17          • Where a person has agreed to go to the hospital and then changes her mind, the
18
               TPD Officer must proceed to take the person to the hospital.
19
20          • Where the person has children in her care, the TPD Officer must make

21             arrangements to have the other custodial parent take the children unless there is an
22
               order to the contrary.
23
        309. The City did not properly train, screen, discipline, supervise, assign, control,
24
25   counsel and/or discipline the TPD Officers on written City policies when dealing with

26   someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly
27   acquiesced to an official pattern, practice or custom of its TPD Officers violating the
28
                                        COMPLAINT FOR DAMAGES
                                                    77
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 78 of 131



 1   constitutional rights of the public at large, including Jose. The TPD Officers had the ability
 2   to consult with experts trained in crisis intervention including the paramedics, PET, the
 3
     DVHRT, the CWS and CLETS. The TPD Officers deprived Jose and the twins of their rights
 4
     without any due process of law.
 5
 6      310. The City is directly liable for Jose's damages due to the following policies,
 7   practices or customs of TPD which were in effect at the time of this incident and which were
 8
     a substantial factor in causing the twins’ deaths:
 9
            a.   TPD failed to adequately and properly train and educate its officers with respect
10
11               to recognizing when a citizen has a mental illness or crisis, responding
12               appropriately to a call involving someone with a mental crisis, using available
13
                 resources including PET, the DVHRT, the CWS and CLETS, or other available
14
                 assessment or crisis team when dealing with someone with a mental crisis,
15
16               identifying appropriate responses when dealing with someone with a mental
17               crisis, assessing the safety of everyone at the scene, considering the statements
18
                 made by credible third persons about the subject’s danger to herself or others;
19
            b.   TPD failed to adequately monitor and evaluate the performance of its TPD
20
21               officers and their compliance with the laws and policies, practices and customs
22               with respect to recognizing when a citizen has a mental illness or crisis,
23
                 responding appropriately to a call involving someone with a mental crisis, using
24
                 available resources including PET, the DVHRT, the CWS and CLETS, or other
25
26               available assessment or crisis team when dealing with someone with a mental

27               crisis, identifying appropriate responses when dealing with someone with a
28
                                       COMPLAINT FOR DAMAGES
                                                   78
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 79 of 131



 1               mental crisis, assessing the safety of everyone at the scene, considering the
 2               statements made by credible third persons about the subject’s danger to herself
 3
                 or others.
 4
            c.   TPD has a policy, practice and custom of refusing to respond to proper public
 5
 6               records requests for reports and other documents regarding field contact with
 7               someone in a mental crisis. This policy, practice and custom is designed to
 8
                 thwart citizen efforts to understand the field events and to deny the investigation
 9
                 of TPD officer misconduct in an effort to escape liability, thus creating a policy,
10
11               practice, custom or atmosphere where such illegal and unconstitutional behavior
12               is ratified, condoned or approved, in deliberate indifference and reckless
13
                 disregard to the rights of the public at large, including Jose. Accordingly, a
14
                 person like Jose, who has suffered a loss due to TPD’s misconduct, is
15
16               significantly disadvantaged in any effort to make a formal complaint against a
17               TPD officer or TPD.
18
            d.   TPD failed to have an early warning system to identify, counsel and discipline
19
                 TPD officers involved in improper and unconstitutional conduct allowing TPD
20
21               officers to violate the civil rights of citizens without fear of discipline in reckless
22               disregard and deliberate indifference to the rights of the public, including the
23
                 Jose.
24
        311. As a direct and proximate result of the foregoing policies, practices and customs of
25
26   the City, the violation of the constitutional rights of citizens by the City was substantially

27
28
                                        COMPLAINT FOR DAMAGES
                                                    79
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 80 of 131



 1   certain to occur. In addition, as a direct and proximate result of the policies, practices and
 2   customs of the City, Jose's and the twins’ rights were violated.
 3
        312. At all times, the City developed, encouraged and tolerated the unlawful policies
 4
     and practices described in the foregoing allegations. City acted knowingly and with
 5
 6   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 7   maintained and permitted an official policy, custom and practice of permitting the
 8
     occurrence of the types of wrongs set forth. These policies, customs and practices include,
 9
     but are not limited to, knowingly permitting its agents and employees to act with deliberate
10
11   indifference in the implementation of and in the failure to implement the various alleged
12   laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
13
     there is no evidence that the City cautioned or disciplined any TPD officer in connection
14
     with this tragic case.
15
16      313. The above-described wrongful acts of these defendants were the legal cause of
17   decedent's drowning and subsequent death on December 6, 2018.
18
        314. From the time of his drowning on until his death on December 6, 2018, decedent
19
     suffered great physical and mental pain, shock, and agony, all to his damage according to
20
21   proof.
22      315. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
23
     excellent health.
24
        316. By reason of the death of decedent, decedent's estate has been deprived of the
25
26   present value of the accumulations that the decedent would have made to his estate had

27   decedent lived out his life expectancy, to its damage according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                    80
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 81 of 131



 1      317. By reason of the injury and death of decedent, decedent's estate has become liable
 2   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 3
                                               18th CLAIM
 4
                                (Civil Rights Violation-42 U.S.C. §1983
 5
 6                        By Jose Murguia Against Defendant City of Tulare)
 7      318. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 8
        319. Here, City has a duty to train, screen, discipline, supervise, assign, control, counsel
 9
     and/or discipline TPD Officers to ensure that the activities of TPD are run in a lawful
10
11   manner, preserving to the citizens the rights, privileges and immunities guaranteed to them
12   by the Constitutions and the laws of the United States and the State of California. The City’s
13
     written policies require TPD Officers to do the following when dealing with someone in a
14
     mental crisis:
15
16          • Assess a mental crisis by listening to those around her.
17          • Where a person has agreed to go to the hospital and then changes her mind, the
18
               TPD Officer must proceed to take the person to the hospital.
19
20          • Where the person has children in her care, the TPD Officer must make

21             arrangements to have the other custodial parent take the children unless there is an
22
               order to the contrary.
23
        320. The City did not properly train, screen, discipline, supervise, assign, control,
24
25   counsel and/or discipline the TPD Officers on written City policies when dealing with

26   someone in a mental crisis. The City permitted, encouraged, tolerated, and knowingly
27   acquiesced to an official pattern, practice or custom of its TPD Officers violating the
28
                                        COMPLAINT FOR DAMAGES
                                                    81
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 82 of 131



 1   constitutional rights of the public at large, including Jose. The TPD Officers had the ability
 2   to consult with experts trained in crisis intervention including the paramedics, PET, the
 3
     DVHRT, the CWS and CLETS. The TPD Officers deprived Jose and the twins of their rights
 4
     without any due process of law.
 5
 6      321. The City is directly liable for Jose's damages due to the following policies,
 7   practices or customs of TPD which were in effect at the time of this incident and which were
 8
     a substantial factor in causing the twins’ deaths:
 9
            a.   TPD failed to adequately and properly train and educate its officers with respect
10
11               to recognizing when a citizen has a mental illness or crisis, responding
12               appropriately to a call involving someone with a mental crisis, using available
13
                 resources including PET, the DVHRT, the CWS and CLETS, or other available
14
                 assessment or crisis team when dealing with someone with a mental crisis,
15
16               identifying appropriate responses when dealing with someone with a mental
17               crisis, assessing the safety of everyone at the scene, considering the statements
18
                 made by credible third persons about the subject’s danger to herself or others;
19
            b.   TPD failed to adequately monitor and evaluate the performance of its TPD
20
21                officers and their compliance with the laws and policies, practices and customs
22                with respect to recognizing when a citizen has a mental illness or crisis,
23
                  responding appropriately to a call involving someone with a mental crisis, using
24
                  available resources including PET, the DVHRT, the CWS and CLETS, or other
25
26                available assessment or crisis team when dealing with someone with a mental

27                crisis, identifying appropriate responses when dealing with someone with a
28
                                       COMPLAINT FOR DAMAGES
                                                   82
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 83 of 131



 1                mental crisis, assessing the safety of everyone at the scene, considering the
 2                statements made by credible third persons about the subject’s danger to herself
 3
                  or others.
 4
            c.    TPD has a policy, practice and custom of refusing to respond to proper public
 5
 6               records requests for reports and other documents regarding field contact with
 7               someone in a mental crisis. This policy, practice and custom is designed to
 8
                 thwart citizen efforts to understand the field events and to deny the investigation
 9
                 of TPD officer misconduct in an effort to escape liability, thus creating a policy,
10
11               practice, custom or atmosphere where such illegal and unconstitutional behavior
12               is ratified, condoned or approved, in deliberate indifference and reckless
13
                 disregard to the rights of the public at large, including Jose. Accordingly, a
14
                 person like Jose, who has suffered a loss due to TPD’s misconduct, is
15
16               significantly disadvantaged in any effort to make a formal complaint against a
17               TPD officer or TPD.
18
            d.   TPD failed to have an early warning system to identify, counsel and discipline
19
                 TPD officers involved in improper and unconstitutional conduct allowing TPD
20
21               officers to violate the civil rights of citizens without fear of discipline in reckless
22               disregard and deliberate indifference to the rights of the public, including the
23
                 Jose.
24
        322. As a direct and proximate result of the foregoing policies, practices and customs of
25
26   the City, the violation of the constitutional rights of citizens by the City was substantially

27
28
                                        COMPLAINT FOR DAMAGES
                                                    83
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 84 of 131



 1   certain to occur. In addition, as a direct and proximate result of the policies, practices and
 2   customs of the City, Jose's and the twins’ rights were violated.
 3
        323. At all times, the City developed, encouraged and tolerated the unlawful policies
 4
     and practices described in the foregoing allegations. City acted knowingly and with
 5
 6   deliberate indifference to the Constitutional rights of citizens, of plaintiff in particular, and
 7   maintained and permitted an official policy, custom and practice of permitting the
 8
     occurrence of the types of wrongs set forth. These policies, customs and practices include,
 9
     but are not limited to, knowingly permitting its agents and employees to act with deliberate
10
11   indifference in the implementation of and in the failure to implement the various alleged
12   laws, enactments, statutes, and regulations for its minor dependents such as plaintiffs. In fact,
13
     there is no evidence that the City cautioned or disciplined any TPD officer in connection
14
     with this tragic case.
15
16      324. Jose’s intestates were killed by the careless, negligent, and wanton conduct of
17   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
18
     negligent, and wanton conduct of defendant's agent, according to proof.
19
        325. As a direct and proximate result of the death of the decedents, Jose has been
20
21   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
22   protection, affection, and moral support, and thus has suffered loss, including economic loss,
23
     according to proof.
24
                                     STATE CLAIMS FOR RELIEF
25
26                                              19th CLAIM

27                            (Public Employee Liability- Govt. Code §820
28
                                        COMPLAINT FOR DAMAGES
                                                    84
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 85 of 131



 1         By Estate of Mason Murguia against Defendants Deputy Lewis, Roxanna Torres
 2                                           and Does 1-4)
 3
        326. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 4
        327. The County employees, like any other citizens, owed a duty of reasonable care to
 5
 6   each plaintiff. The County employees also had special relationships with Jose and the twins
 7   and thus owed a higher level of duty. The County employees engaged in conduct that
 8
     created a risk of harm to the victim that required each employee to act affirmatively to avoid
 9
     or prevent injury to the victim. Also, a special relationship existed because the TCSD
10
11   deputies, through their statements and affirmative conduct, imparted a false sense of security
12   to Jose making him more vulnerable to injury. By voluntarily rendering assistance, each
13
     TCSD deputy assumed a duty to exercise ordinary care to protect against the foreseeable
14
     danger posed by Langdon. This duty included the obligation not to expose the twins to an
15
16   unreasonable risk of injury by Langdon.
17      328. Jose twice asked TCSD deputies to help Langdon and protect the twins. The TCSD
18
     deputies promised Jose the night before that they would get help for Langdon and told Jose
19
     not to interfere. The TCSD deputies shut Jose out and prevented him from protecting his
20
21   children or helping Langdon. These facts created a special relationship placing an affirmative
22   duty on TCSD deputies to help Langdon and protect the children. The TCSD deputies
23
     ordered Jose to stay away from Langdon and the twins. Jose was compelled by law to follow
24
     this order; if he had disobeyed it, he would have been arrested.
25
26      329. The individual TCSD deputies are guilty of negligence per se pursuant to Evidence

27   Code §669 because they violated the above duties and violated written state and County laws
28
                                       COMPLAINT FOR DAMAGES
                                                  85
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 86 of 131



 1   and regulations. This negligence was a substantial factor in causing the twins’ deaths.
 2      330. The CWS employees are also guilty of negligence per se pursuant to Evidence
 3
     Code §669 because they violated the above duties and violated written state and County laws
 4
     and regulations. After TPD contacted CWS, Roxanna Torres, the emergency worker, was
 5
 6   required to make or initiate an in-person investigation. CWS had ample information about
 7   Langdon, including the criminal and domestic violence history, CLETS, and its own CWS
 8
     records, to know that Langdon posed a danger to the children. CWS also should have known
 9
     that it did not have to detain the children but simply take them to their father, Jose. Instead,
10
11   CWS apparently lied to TPD and did nothing to protect the twins.
12      331. The above-described wrongful acts of these defendants were the legal cause of
13
     decedent's drowning and subsequent death on December 6, 2018.
14
        332. From the time of his drowning on until his death on December 6, 2018, decedent
15
16   suffered great physical and mental pain, shock, and agony, all to his damage according to
17   proof.
18
        333. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
19
     excellent health.
20
21      334. By reason of the death of decedent, decedent's estate has been deprived of the
22   present value of the accumulations that the decedent would have made to his estate had
23
     decedent lived out his life expectancy, to its damage according to proof.
24
        335. By reason of the injury and death of decedent, decedent's estate has become liable
25
26   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.

27                                             20th CLAIM
28
                                        COMPLAINT FOR DAMAGES
                                                    86
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 87 of 131



 1                           (Public Employee Liability- Govt. Code §820
 2        By Estate of Maddox Murguia against Defendants Deputy Lewis, Roxanna Torres
 3
                                             and Does 1-4)
 4
        336. This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 5
 6      337. The County employees, like any other citizens, owed a duty of reasonable care to
 7   each plaintiff. The County employees also had special relationships with Jose and the twins
 8
     and thus owed a higher level of duty. The County employees engaged in conduct that
 9
     created a risk of harm to the victim that required each employee to act affirmatively to avoid
10
11   or prevent injury to the victim. Also, a special relationship existed because the TCSD
12   deputies, through their statements and affirmative conduct, imparted a false sense of security
13
     to Jose making him more vulnerable to injury. By voluntarily rendering assistance, each
14
     TCSD deputy assumed a duty to exercise ordinary care to protect against the foreseeable
15
16   danger posed by Langdon. This duty included the obligation not to expose the twins to an
17   unreasonable risk of injury by Langdon.
18
        338. Jose twice asked TCSD deputies to help Langdon and protect the twins. The TCSD
19
     deputies promised Jose the night before that they would get help for Langdon and told Jose
20
21   not to interfere. The TCSD deputies shut Jose out and prevented him from protecting his
22   children or helping Langdon. These facts created a special relationship placing an affirmative
23
     duty on TCSD deputies to help Langdon and protect the children. The TCSD deputies
24
     ordered Jose to stay away from Langdon and the twins. Jose was compelled by law to follow
25
26   this order; if he had disobeyed it, he would have been arrested.

27      339. The individual TCSD deputies are guilty of negligence per se pursuant to Evidence
28
                                       COMPLAINT FOR DAMAGES
                                                  87
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 88 of 131



 1   Code §669 because they violated the above duties and violated written state and County laws
 2   and regulations. This negligence was a substantial factor in causing the twins’ deaths.
 3
        340. The CWS employees are also guilty of negligence per se pursuant to Evidence
 4
     Code §669 because they violated the above duties and violated written state and County laws
 5
 6   and regulations. After TPD contacted CWS, Roxanna Torres, the emergency worker, was
 7   required to initiate or make an in-person investigation. CWS had ample information about
 8
     Langdon, including the criminal and domestic violence history, CLETS, and its own CWS
 9
     records, to know that Langdon posed a danger to the children. CWS also should have known
10
11   that it did not have to detain the children but simply take them to their father, Jose. Instead,
12   CWS apparently lied to TPD and did nothing to protect the twins.
13
        341. The above-described wrongful acts of these defendants were the legal cause of
14
     decedent's drowning and subsequent death on December 6, 2018.
15
16      342. From the time of his drowning on until his death on December 6, 2018, decedent
17   suffered great physical and mental pain, shock, and agony, all to his damage according to
18
     proof.
19
        343. At the time of his death, decedent had a life expectancy of 76.5 years, and was in
20
21   excellent health.
22      344. By reason of the death of decedent, decedent's estate has been deprived of the
23
     present value of the accumulations that the decedent would have made to his estate had
24
     decedent lived out his life expectancy, to its damage according to proof.
25
26      345. By reason of the injury and death of decedent, decedent's estate has become liable

27   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                    88
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 89 of 131



 1                                             21st CLAIM
 2                           (Public Employee Liability- Govt. Code §820
 3
          By Jose Murguia against Defendants Deputy Lewis, Roxanna Torres and Does 1-4)
 4
        346.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 5
 6      347.   The County employees, like any other citizens, owed a duty of reasonable care to
 7   each plaintiff. The County employees also had special relationships with Jose and the twins
 8
     and thus owed a higher level of duty. The County employees engaged in conduct that
 9
     created a risk of harm to the victim that required each employee to act affirmatively to avoid
10
11   or prevent injury to the victim. Also, a special relationship existed because the TCSD
12   deputies, through their statements and affirmative conduct, imparted a false sense of security
13
     to Jose making him more vulnerable to injury. By voluntarily rendering assistance, each
14
     TCSD deputy assumed a duty to exercise ordinary care to protect against the foreseeable
15
16   danger posed by Langdon. This duty included the obligation not to expose the twins to an
17   unreasonable risk of injury by Langdon.
18
        348.   Jose twice asked TCSD deputies to help Langdon and protect the twins. The
19
     TCSD deputies promised Jose the night before that they would get help for Langdon and told
20
21   Jose not to interfere. The TCSD deputies shut Jose out and prevented him from protecting
22   his children or helping Langdon. These facts created a special relationship placing an
23
     affirmative duty on TCSD deputies to help Langdon and protect the children. The TCSD
24
     deputies ordered Jose to stay away from Langdon and the twins. Jose was compelled by law
25
26   to follow this order; if he had disobeyed it, he would have been arrested.

27      349.   The individual TCSD deputies are guilty of negligence per se pursuant to
28
                                       COMPLAINT FOR DAMAGES
                                                  89
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 90 of 131



 1   Evidence Code §669 because they violated the above duties and violated written state and
 2   County laws and regulations. This negligence was a substantial factor in causing the twins’
 3
     deaths.
 4
        350.   The CWS employees are also guilty of negligence per se pursuant to Evidence
 5
 6   Code §669 because they violated the above duties and violated written state and County laws
 7   and regulations. After TPD contacted CWS, Roxanna Torres, the emergency worker, was
 8
     required to initiate or make an in-person investigation. CWS had ample information about
 9
     Langdon, including the criminal and domestic violence history, CLETS and its own CWS
10
11   records to know that Langdon posed a danger to the children. CWS also should have known
12   that it did not have to detain the children but simply take them to their father, Jose. Instead,
13
     CWS apparently lied to TPD and did nothing to protect the twins.
14
        351.   The above-described wrongful acts of these defendants were the legal cause of
15
16   decedent's drowning and subsequent death on December 6, 2018.
17      352.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
18
     defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
19
     negligent, and wanton conduct of defendant's agent, according to proof.
20
21      353.   As a direct and proximate result of the death of the decedents, Jose has been
22   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
23
     protection, affection, and moral support, and thus has suffered loss, including economic loss,
24
     according to proof.
25
26                                             22nd CLAIM

27                    (Public Entity Vicarious Liability- Government Code §815.2
28
                                        COMPLAINT FOR DAMAGES
                                                    90
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 91 of 131



 1                 By Estate of Mason Murguia against Defendant County of Tulare)
 2      354.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 3
        355.   The County is liable for the negligent acts and omissions of its TCSD deputies and
 4
     CWS workers under the doctrines of agency, vicarious liability, employer-employee
 5
 6   relations, master-servant, and respondeat superior. Government Code§ 815.2 provides: "A
 7   public entity is liable for injury proximately caused by an act or omission of an employee of
 8
     the public entity within the scope of his employment if the act or omission would, apart from
 9
     this section, have given rise to a cause of action against that employee or his personal
10
11   representative."[Government Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th
12   121, 128 (2009)] As explained above, County employees were negligent and under section
13
     815.2, the County is vicariously liable for this negligence, which resulted in the twins’ death.
14
        356.   The above-described wrongful acts of these defendants were the legal cause of
15
16   decedent's drowning and subsequent death on December 6, 2018.
17      357.   From the time of his drowning on until his death on December 6, 2018, decedent
18
     suffered great physical and mental pain, shock, and agony, all to his damage according to
19
     proof.
20
21      358.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
22   excellent health.
23
        359.   By reason of the death of decedent, decedent's estate has been deprived of the
24
     present value of the accumulations that the decedent would have made to his estate had
25
26   decedent lived out his life expectancy, to its damage according to proof.

27      360.   By reason of the injury and death of decedent, decedent's estate has become liable
28
                                       COMPLAINT FOR DAMAGES
                                                   91
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 92 of 131



 1   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 2                                             23rd CLAIM
 3
                      (Public Entity Vicarious Liability- Government Code §815.2
 4
                  By Estate of Maddox Murguia against Defendant County of Tulare)
 5
 6      361.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 7      362.   The County is liable for the negligent acts and omissions of its TCSD deputies and
 8
     CWS workers under the doctrines of agency, vicarious liability, employer-employee
 9
     relations, master-servant, and respondeat superior. Government Code§ 815.2 provides: "A
10
11   public entity is liable for injury proximately caused by an act or omission of an employee of
12   the public entity within the scope of his employment if the act or omission would, apart from
13
     this section, have given rise to a cause of action against that employee or his personal
14
     representative."[ Government Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th
15
16   121, 128 (2009)] As explained above, County employees were negligent and under section
17   815.2, the County is vicariously liable for this negligence, which resulted in the twins’ death.
18
        363.   The above-described wrongful acts of these defendants were the legal cause of
19
     decedent's drowning and subsequent death on December 6, 2018.
20
21      364.   From the time of his drowning on until his death on December 6, 2018, decedent
22   suffered great physical and mental pain, shock, and agony, all to his damage according to
23
     proof.
24
        365.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
25
26   excellent health.

27      366.   By reason of the death of decedent, decedent's estate has been deprived of the
28
                                        COMPLAINT FOR DAMAGES
                                                    92
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 93 of 131



 1   present value of the accumulations that the decedent would have made to his estate had
 2   decedent lived out his life expectancy, to its damage according to proof.
 3
        367.   By reason of the injury and death of decedent, decedent's estate has become liable
 4
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 5
 6                                             24th CLAIM
 7                    (Public Entity Vicarious Liability- Government Code §815.2
 8
                         By Jose Murguia against Defendant County of Tulare)
 9
        368.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
10
11      369.   The County is liable for the negligent acts and omissions of its TCSD deputies and
12   CWS workers under the doctrines of agency, vicarious liability, employer-employee
13
     relations, master-servant, and respondeat superior. Government Code§ 815.2 provides: "A
14
     public entity is liable for injury proximately caused by an act or omission of an employee of
15
16   the public entity within the scope of his employment if the act or omission would, apart from
17   this section, have given rise to a cause of action against that employee or his personal
18
     representative."[ Government Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th
19
     121, 128 (2009)] As explained above, County employees were negligent and under section
20
21   815.2, the County is vicariously liable for this negligence, which resulted in the twins’ death.
22      370.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
23
     defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
24
     negligent, and wanton conduct of defendant's agent, according to proof.
25
26      371.   As a direct and proximate result of the death of the decedents, Jose has been

27   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
28
                                        COMPLAINT FOR DAMAGES
                                                    93
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 94 of 131



 1   protection, affection, and moral support, and thus has suffered loss, including economic loss,
 2   according to proof.
 3
                                              25th CLAIM
 4
                           (Public Entity Liability- Government Code § 815.6
 5
 6                By Estate of Mason Murguia against Defendant County of Tulare)
 7      372.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 8
        373.   Government Code§ 815.6 imposes liability on "a public entity ... under a
 9
     mandatory duty imposed by an enactment designed to protect against the risk of a particular
10
11   kind of injury." Counties have many mandatory duties. Counties have a non-delegable duty
12   to train and provide TCSD deputies and CWS workers that do not violate federal and state
13
     laws and Constitutions. Counties must train their TCSD deputies and CWS workers to
14
     follow state and departmental policies and procedures. The County failed to meet these
15
16   mandatory duties.
17      374.   TCSD deputies completely ignored their mandatory duties to assess Langdon, to
18
     take Langdon to the hospital for further evaluation when she voluntarily agreed to go, and to
19
     give Jose custody of the twins. Similarly, CWS workers breach their mandatory duty to
20
21   investigate the TPD referral in person and to keep and access records that would have
22   provided lifesaving information.
23
        375.   Also, TCSD deputies are mandated reporters under the Child Abuse and Neglect
24
     Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
25
26   report known or suspected instances of child abuse and neglect if they, in their professional

27   capacity or within the scope of their employment, observe a child who appears to be a victim
28
                                        COMPLAINT FOR DAMAGES
                                                  94
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 95 of 131



 1   of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
 2   known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
 3
     to imprisonment or fine. [Penal Code §§ 11165.7; 11166; 11166.05]
 4
        376.   The County can act only through its employees. As explained above in great
 5
 6   detail, the County employees breach their mandatory duties by failing to get any mental help
 7   for Langdon despite her own requests and by failing to protect the twins even though, by
 8
     isolating Jose, County employees created a situation where Langdon, a person in an active,
 9
     severe and long-lasting mental crisis was the only one responsible for the children.
10
11      377.   The above-described wrongful acts of these defendants were the legal cause of
12   decedent's drowning and subsequent death on December 6, 2018.
13
        378.   From the time of his drowning on until his death on December 6, 2018, decedent
14
     suffered great physical and mental pain, shock, and agony, all to his damage according to
15
16   proof.
17      379.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
18
     excellent health.
19
        380.   By reason of the death of decedent, decedent's estate has been deprived of the
20
21   present value of the accumulations that the decedent would have made to his estate had
22   decedent lived out his life expectancy, to its damage according to proof.
23
        381.   By reason of the injury and death of decedent, decedent's estate has become liable
24
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
25
26                                             26th CLAIM

27                         (Public Entity Liability- Government Code § 815.6
28
                                        COMPLAINT FOR DAMAGES
                                                    95
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 96 of 131



 1                By Estate of Maddox Murguia against Defendant County of Tulare)
 2      382.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 3
        383.   Government Code § 815.6 imposes liability on "a public entity ... under a
 4
     mandatory duty imposed by an enactment designed to protect against the risk of a particular
 5
 6   kind of injury." Counties have many mandatory duties. Counties have a non-delegable duty
 7   to train and provide TCSD deputies and CWS workers that do not violate federal and state
 8
     laws and Constitutions. Counties must train their TCSD deputies and CWS workers to
 9
     follow state and departmental policies and procedures. The County failed to meet these
10
11   mandatory duties.
12      384.   TCSD deputies completely ignored their mandatory duties to assess Langdon, to
13
     take Langdon to the hospital for further evaluation when she voluntarily agreed to go, and to
14
     give Jose custody of the twins. Similarly, CWS workers breach their mandatory duty to
15
16   investigate the TPD referral in person and to keep and access records that would have
17   provided lifesaving information.
18
        385.   Also, TCSD deputies are mandated reporters under the Child Abuse and Neglect
19
     Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
20
21   report known or suspected instances of child abuse and neglect if they, in their professional
22   capacity or within the scope of their employment, observe a child who appears to be a victim
23
     of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
24
     known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
25
26   to imprisonment or fine. [Penal Code §§11165.7; 11166; 11166.05]

27      386.   The County can act only through its employees. As explained above in great
28
                                        COMPLAINT FOR DAMAGES
                                                  96
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 97 of 131



 1   detail, the County employees breach their mandatory duties by failing to get any mental help
 2   for Langdon despite her own requests and by failing to protect the twins even though, by
 3
     isolating Jose, County employees created a situation where Langdon, a person in an active,
 4
     severe and long-lasting mental crisis was the only one responsible for the children.
 5
 6      387.   The above-described wrongful acts of these defendants were the legal cause of
 7   decedent's drowning and subsequent death on December 6, 2018.
 8
        388.   From the time of his drowning on until his death on December 6, 2018, decedent
 9
     suffered great physical and mental pain, shock, and agony, all to his damage according to
10
11   proof.
12      389.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
13
     excellent health.
14
        390.   By reason of the death of decedent, decedent's estate has been deprived of the
15
16   present value of the accumulations that the decedent would have made to his estate had
17   decedent lived out his life expectancy, to its damage according to proof.
18
        391.   By reason of the injury and death of decedent, decedent's estate has become liable
19
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
20
21                                             27th CLAIM
22                         (Public Entity Liability- Government Code § 815.6
23
                         By Jose Murguia against Defendant County of Tulare)
24
        392.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
25
26      393.   Government Code§ 815.6 imposes liability on "a public entity ... under a

27   mandatory duty imposed by an enactment designed to protect against the risk of a particular
28
                                        COMPLAINT FOR DAMAGES
                                                    97
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 98 of 131



 1   kind of injury." Counties have many mandatory duties. Counties have a non-delegable duty
 2   to train and provide TCSD deputies and CWS workers that do not violate federal and state
 3
     laws and Constitutions. Counties must train their TCSD deputies and CWS workers to
 4
     follow state and departmental policies and procedures. The County failed to meet these
 5
 6   mandatory duties.
 7      394.   TCSD deputies completely ignored their mandatory duties to assess Langdon, to
 8
     take Langdon to the hospital for further evaluation when she voluntarily agreed to go, and to
 9
     give Jose custody of the twins. Similarly, CWS workers breach their mandatory duty to
10
11   investigate the TPD referral in person and to keep and access records that would have
12   provided lifesaving information.
13
        395.   Also, TCSD deputies are mandated reporters under the Child Abuse and Neglect
14
     Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
15
16   report known or suspected instances of child abuse and neglect if they, in their professional
17   capacity or within the scope of their employment, observe a child who appears to be a victim
18
     of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
19
     known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
20
21   to imprisonment or fine. [Penal Code §§11165.7; 11166; 11166.05]
22      396.   The County can act only through its employees. As explained above in great
23
     detail, the County employees breach their mandatory duties by failing to get any mental help
24
     for Langdon despite her own requests and by failing to protect the twins even though, by
25
26   isolating Jose, County employees created a situation where Langdon, a person in an active,

27   severe and long-lasting mental crisis was the only one responsible for the children.
28
                                        COMPLAINT FOR DAMAGES
                                                  98
      Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 99 of 131



 1      397.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
 2   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
 3
     negligent, and wanton conduct of defendant's agent, according to proof.
 4
        398.   As a direct and proximate result of the death of the decedents, Jose has been
 5
 6   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 7   protection, affection, and moral support, and thus has suffered loss, including economic loss,
 8
     according to proof.
 9
                                               28th CLAIM
10
11                  (Public Employee Vicarious Liability- Government Code §820
12                    By Estate of Mason Murguia against Defendants Does 5-8)
13
        399.    This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        400.    VPD officers, like any other citizens, owed a duty of reasonable care to each
15
16   plaintiff. The VPD officers also had special relationships with Jose and the twins and thus
17   owed a higher level of duty. The VPD officers engaged in conduct that created a risk of
18
     harm to the victim that required each employee to act affirmatively to avoid or prevent injury
19
     to the victim. Also, by voluntarily rendering assistance, each VPD officer assumed a duty to
20
21   exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This
22   duty included the obligation not to expose the twins to an unreasonable risk of injury by
23
     Langdon. These duties included, but are not limited to, calling for mental health
24
     professionals to evaluate Langdon, either in the field or at a mental health facility, and
25
26   arranging for the twins to be with their father or calling CWS to evaluate whether the twins

27   should be detained from Langdon.
28
                                       COMPLAINT FOR DAMAGES
                                                   99
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 100 of 131



 1      401.    The individual VPD officers are guilty of negligence per se pursuant to Evidence
 2   Code §669 because they violated the above duties and violated written state and City laws
 3
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
 4
        402.    The above-described wrongful acts of these defendants were the legal cause of
 5
 6   decedent's drowning and subsequent death on December 6, 2018.
 7      403.    From the time of his drowning on until his death on December 6, 2018, decedent
 8
     suffered great physical and mental pain, shock, and agony, all to his damage according to
 9
     proof.
10
11      404.    At the time of his death, decedent had a life expectancy of 76.5 years, and was in
12   excellent health.
13
        405.    By reason of the death of decedent, decedent's estate has been deprived of the
14
     present value of the accumulations that the decedent would have made to his estate had
15
16   decedent lived out his life expectancy, to its damage according to proof.
17      406.    By reason of the injury and death of decedent, decedent's estate has become liable
18
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
19
                                               29th CLAIM
20
21                        (Public Employee Liability- Government Code §820
22                    By Estate of Maddox Murguia against Defendants Does 5-8)
23
        407.    This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
24
        408.    VPD officers, like any other citizens, owed a duty of reasonable care to each
25
26   plaintiff. The VPD officers also had special relationships with Jose and the twins and thus

27   owed a higher level of duty. The VPD officers engaged in conduct that created a risk of
28
                                        COMPLAINT FOR DAMAGES
                                                   100
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 101 of 131



 1   harm to the victim that required each employee to act affirmatively to avoid or prevent injury
 2   to the victim. Also, by voluntarily rendering assistance, each VPD officer assumed a duty to
 3
     exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This
 4
     duty included the obligation not to expose the twins to an unreasonable risk of injury by
 5
 6   Langdon. These duties included, but are not limited to, calling for mental health
 7   professionals to evaluate Langdon, either in the field or at a mental health facility, and
 8
     arranging for the twins to be with their father or calling CWS to evaluate whether the twins
 9
     should be detained from Langdon.
10
11      409.    The individual VPD officers are guilty of negligence per se pursuant to Evidence
12   Code §669 because they violated the above duties and violated written state and City laws
13
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
14
        410.    The above-described wrongful acts of these defendants were the legal cause of
15
16   decedent's drowning and subsequent death on December 6, 2018.
17      411.    From the time of his drowning on until his death on December 6, 2018, decedent
18
     suffered great physical and mental pain, shock, and agony, all to his damage according to
19
     proof.
20
21      412.    At the time of his death, decedent had a life expectancy of 76.5 years, and was in
22   excellent health.
23
        413.    By reason of the death of decedent, decedent's estate has been deprived of the
24
     present value of the accumulations that the decedent would have made to his estate had
25
26   decedent lived out his life expectancy, to its damage according to proof.

27      414.    By reason of the injury and death of decedent, decedent's estate has become liable
28
                                       COMPLAINT FOR DAMAGES
                                                   101
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 102 of 131



 1   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 2                                             30th CLAIM
 3
                          (Public Employee Liability- Government Code §820
 4
                             By Jose Murguia against Defendants Does 5-8)
 5
 6      415.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 7      416.   VPD officers, like any other citizens, owed a duty of reasonable care to each
 8
     plaintiff. The VPD officers also had special relationships with Jose and the twins and thus
 9
     owed a higher level of duty. The VPD officers engaged in conduct that created a risk of
10
11   harm to the victim that required each employee to act affirmatively to avoid or prevent injury
12   to the victim. Also, by voluntarily rendering assistance, each VPD officer assumed a duty to
13
     exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This
14
     duty included the obligation not to expose the twins to an unreasonable risk of injury by
15
16   Langdon. These duties included, but are not limited to, calling for mental health
17   professionals to evaluate Langdon, either in the field or at a mental health facility, and
18
     arranging for the twins to be with their father or calling CWS to evaluate whether the twins
19
     should be detained from Langdon.
20
21      417.   The individual VPD officers are guilty of negligence per se pursuant to Evidence
22   Code §669 because they violated the above duties and violated written state and City laws
23
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
24
        418.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
25
26   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,

27   negligent, and wanton conduct of defendant's agent, according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   102
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 103 of 131



 1      419.   As a direct and proximate result of the death of the decedents, Jose has been
 2   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 3
     protection, affection, and moral support, and thus has suffered loss, including economic loss,
 4
     according to proof.
 5
 6                                            31st CLAIM
 7                   (Public Entity Vicarious Liability- Government Code §815.2
 8
                    By Estate of Mason Murguia against Defendant City of Visalia)
 9
        420.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
10
11      421.   Visalia is liable for the negligent acts and omissions of its VPD officers under the
12   doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
13
     respondeat superior. Government Code§ 815.2 provides: "A public entity is liable for injury
14
     proximately caused by an act or omission of an employee of the public entity within the
15
16   scope of his employment if the act or omission would, apart from this section, have given
17   rise to a cause of action against that employee or his personal representative."[ Government
18
     Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained
19
     above, VPD officer were negligent and under section 815.2, Visalia is vicariously liable for
20
21   this negligence, which resulted in the twins’ death.
22      422.   The above-described wrongful acts of these defendants were the legal cause of
23
     decedent's drowning and subsequent death on December 6, 2018.
24
        423.   From the time of his drowning on until his death on December 6, 2018, decedent
25
26   suffered great physical and mental pain, shock, and agony, all to his damage according to

27   proof.
28
                                       COMPLAINT FOR DAMAGES
                                                  103
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 104 of 131



 1      424.    At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 2   excellent health.
 3
        425.    By reason of the death of decedent, decedent's estate has been deprived of the
 4
     present value of the accumulations that the decedent would have made to his estate had
 5
 6   decedent lived out his life expectancy, to its damage according to proof.
 7          426.   By reason of the injury and death of decedent, decedent's estate has become
 8
     liable for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 9
                                               32nd CLAIM
10
11                    (Public Entity Vicarious Liability- Government Code §815.2
12                 By Estate of Maddox Murguia against Defendant City of Visalia)
13
        427.    This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        428.    Visalia is liable for the negligent acts and omissions of its VPD officers under the
15
16   doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
17   respondeat superior. Government Code§ 815.2 provides: "A public entity is liable for injury
18
     proximately caused by an act or omission of an employee of the public entity within the
19
     scope of his employment if the act or omission would, apart from this section, have given
20
21   rise to a cause of action against that employee or his personal representative."[Government
22   Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained
23
     above, VPD officer were negligent and under section 815.2, Visalia is vicariously liable for
24
     this negligence, which resulted in the twins’ death.
25
26      429.    The above-described wrongful acts of these defendants were the legal cause of

27   decedent's drowning and subsequent death on December 6, 2018.
28
                                        COMPLAINT FOR DAMAGES
                                                   104
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 105 of 131



 1      430.   From the time of his drowning on until his death on December 6, 2018, decedent
 2   suffered great physical and mental pain, shock, and agony, all to his damage according to
 3
     proof.
 4
        431.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 5
 6   excellent health.
 7      432.   By reason of the death of decedent, decedent's estate has been deprived of the
 8
     present value of the accumulations that the decedent would have made to his estate had
 9
     decedent lived out his life expectancy, to its damage according to proof.
10
11      433.   By reason of the injury and death of decedent, decedent's estate has become liable
12   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
13
                                               33rd CLAIM
14
                           (Public Entity Liability- Government Code §815.2
15
16                        By Jose Murguia against Defendant City of Visalia)
17      434.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
18
        435.   Visalia is liable for the negligent acts and omissions of its VPD officers under the
19
     doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
20
21   respondeat superior. Government Code§ 815.2 provides: "A public entity is liable for injury
22   proximately caused by an act or omission of an employee of the public entity within the
23
     scope of his employment if the act or omission would, apart from this section, have given
24
     rise to a cause of action against that employee or his personal representative."[ Government
25
26   Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained

27   above, VPD officer were negligent and under section 815.2, Visalia is vicariously liable for
28
                                        COMPLAINT FOR DAMAGES
                                                   105
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 106 of 131



 1   this negligence, which resulted in the twins’ death.
 2      436.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
 3
     defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
 4
     negligent, and wanton conduct of defendant's agent, according to proof.
 5
 6      437.   As a direct and proximate result of the death of the decedents, Jose has been
 7   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 8
     protection, affection, and moral support, and thus has suffered loss, including economic loss,
 9
     according to proof.
10
11                                             34th CLAIM
12                         (Public Entity Liability- Government Code § 815.6
13
                    By Estate of Mason Murguia against Defendant City of Visalia)
14
        438.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
15
16      439.   Government Code§ 815.6 imposes liability on "a public entity ... under a
17   mandatory duty imposed by an enactment designed to protect against the risk of a particular
18
     kind of injury." Cities have many mandatory duties. Visalia has a non-delegable duty to train
19
     and provide VPD officers that do not violate federal and state laws and Constitutions. Visalia
20
21   must train its VPD officers to follow state and departmental policies and procedures. Visalia
22   failed to meet these mandatory duties.
23
        440.   VPD officers completely ignored their mandatory duties to have mental health
24
     professionals evaluate Langdon, either in the field or at a mental health facility, and to
25
26   arrange for the twins to be with their father or to call CWS to evaluate whether the twins

27   should be detained from Langdon.
28
                                       COMPLAINT FOR DAMAGES
                                                   106
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 107 of 131



 1      441.   Also, VPD officers are mandated reporters under the Child Abuse and Neglect
 2   Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
 3
     report known or suspected instances of child abuse and neglect if they, in their professional
 4
     capacity or within the scope of their employment, observe a child who appears to be a victim
 5
 6   of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
 7   known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
 8
     to imprisonment or fine. [Penal Code §§11165.7; 11166; 11166.05]
 9
        442.   Visalia can act only through its employees. As explained above in great detail, the
10
11   VPD officers breach their mandatory duties by failing to get any mental help for Langdon
12   despite her own requests and by failing to protect the twins.
13
        443.   The above-described wrongful acts of these defendants were the legal cause of
14
     decedent's drowning and subsequent death on December 6, 2018.
15
16      444.   From the time of his drowning on until his death on December 6, 2018, decedent
17   suffered great physical and mental pain, shock, and agony, all to his damage according to
18
     proof.
19
        445.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
20
21   excellent health.
22      446.   By reason of the death of decedent, decedent's estate has been deprived of the
23
     present value of the accumulations that the decedent would have made to his estate had
24
     decedent lived out his life expectancy, to its damage according to proof.
25
26      447.   By reason of the injury and death of decedent, decedent's estate has become liable

27   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   107
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 108 of 131



 1                                             35th CLAIM
 2                         (Public Entity Liability- Government Code § 815.6
 3
                   By Estate of Maddox Murguia against Defendant City of Visalia)
 4
        448.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 5
 6      449.   Government Code§ 815.6 imposes liability on "a public entity ... under a
 7   mandatory duty imposed by an enactment designed to protect against the risk of a particular
 8
     kind of injury." Cities have many mandatory duties. Visalia has a non-delegable duty to train
 9
     and provide VPD officers that do not violate federal and state laws and Constitutions. Visalia
10
11   must train its VPD officers to follow state and departmental policies and procedures. Visalia
12   failed to meet these mandatory duties.
13
        450.   VPD officers completely ignored their mandatory duties to have mental health
14
     professionals evaluate Langdon, either in the field or at a mental health facility, and to
15
16   arrange for the twins to be with their father or to call CWS to evaluate whether the twins
17   should be detained from Langdon.
18
        451.   Also, VPD officers are mandated reporters under the Child Abuse and Neglect
19
     Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
20
21   report known or suspected instances of child abuse and neglect if they, in their professional
22   capacity or within the scope of their employment, observe a child who appears to be a victim
23
     of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
24
     known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
25
26   to imprisonment or fine. [Penal Code §§11165.7; 11166; 11166.05]

27      452.   Visalia can act only through its employees. As explained above in great detail, the
28
                                       COMPLAINT FOR DAMAGES
                                                   108
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 109 of 131



 1   VPD officers breach their mandatory duties by failing to get any mental help for Langdon
 2   despite her own requests and by failing to protect the twins.
 3
        453.   The above-described wrongful acts of these defendants were the legal cause of
 4
     decedent's drowning and subsequent death on December 6, 2018.
 5
 6      454.   From the time of his drowning on until his death on December 6, 2018, decedent
 7   suffered great physical and mental pain, shock, and agony, all to his damage according to
 8
     proof.
 9
        455.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
10
11   excellent health.
12      456.   By reason of the death of decedent, decedent's estate has been deprived of the
13
     present value of the accumulations that the decedent would have made to his estate had
14
     decedent lived out his life expectancy, to its damage according to proof.
15
16      457.   By reason of the injury and death of decedent, decedent's estate has become liable
17   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
18
                                               36th CLAIM
19
                           (Public Entity Liability- Government Code § 815.6
20
21                         by Jose Murguia against Defendant City of Visalia)
22      458.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
23
        459.   Government Code § 815.6 imposes liability on "a public entity ... under a
24
     mandatory duty imposed by an enactment designed to protect against the risk of a particular
25
26   kind of injury." Cities have many mandatory duties. Visalia has a non-delegable duty to train

27   and provide VPD officers that do not violate federal and state laws and Constitutions. Visalia
28
                                        COMPLAINT FOR DAMAGES
                                                   109
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 110 of 131



 1   must train its VPD officers to follow state and departmental policies and procedures. Visalia
 2   failed to meet these mandatory duties.
 3
        460.   VPD officers completely ignored their mandatory duties to have mental health
 4
     professionals evaluate Langdon, either in the field or at a mental health facility, and to
 5
 6   arrange for the twins to be with their father or to call CWS to evaluate whether the twins
 7   should be detained from Langdon.
 8
        461.   Also, VPD officers are mandated reporters under the Child Abuse and Neglect
 9
     Reporting Act (“CANRA.”) A mandated CANRA reporter is a person who is required to
10
11   report known or suspected instances of child abuse and neglect if they, in their professional
12   capacity or within the scope of their employment, observe a child who appears to be a victim
13
     of abuse, neglect, or exploitation. A mandated reporter who fails to report an incident of
14
     known or reasonably suspected child abuse or neglect is guilty of a misdemeanor and subject
15
16   to imprisonment or fine. [Penal Code §§ 11165.7; 11166; 11166.05]
17      462.   Visalia can act only through its employees. As explained above in great detail, the
18
     VPD officers breach their mandatory duties by failing to get any mental help for Langdon
19
     despite her own requests and by failing to protect the twins.
20
21      463.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
22   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
23
     negligent, and wanton conduct of defendant's agent, according to proof.
24
        464.   As a direct and proximate result of the death of the decedents, Jose has been
25
26   deprived of decedents’ future love, companionship, care, comfort, assistance, society,

27   protection, affection, and moral support, and thus has suffered loss, including economic loss,
28
                                       COMPLAINT FOR DAMAGES
                                                   110
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 111 of 131



 1   according to proof.
 2                                             37th CLAIM
 3
                           (Public Employee Liability- Government Code §820
 4
         By Estate of Mason Murguia against Defendants Sgt. Garcia, Officer Davis, Officer
 5
 6                                      Valencia and Does 9-12)
 7      465.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 8
        466.   TPD officers, like any other citizens, owed a duty of reasonable care to each
 9
     plaintiff. The TPD officers also had special relationships with Jose and the twins and thus
10
11   owed a higher level of duty. The TPD officers engaged in conduct that created a risk of
12   harm to the victim that required each employee to act affirmatively to avoid or prevent injury
13
     to the victim. Also, by voluntarily rendering assistance, each TPD officer assumed a duty to
14
     exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This
15
16   duty included the obligation not to expose the twins to an unreasonable risk of injury by
17   Langdon. These duties included, but are not limited to, calling for mental health
18
     professionals to evaluate Langdon, either in the field or at a mental health facility, and
19
     arranging for the twins to be with their father or calling CWS to evaluate whether the twins
20
21   should be detained from Langdon.
22      467.   The individual TPD officers are guilty of negligence per se pursuant to Evidence
23
     Code §669 because they violated the above duties and violated written state and City laws
24
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
25
26      468.   The above-described wrongful acts of these defendants were the legal cause of

27   decedent's drowning and subsequent death on December 6, 2018.
28
                                       COMPLAINT FOR DAMAGES
                                                   111
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 112 of 131



 1      469.     From the time of his drowning on until his death on December 6, 2018, decedent
 2   suffered great physical and mental pain, shock, and agony, all to his damage according to
 3
     proof.
 4
        470.     At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 5
 6   excellent health.
 7      471.     By reason of the death of decedent, decedent's estate has been deprived of the
 8
     present value of the accumulations that the decedent would have made to his estate had
 9
     decedent lived out his life expectancy, to its damage according to proof.
10
11      472.     By reason of the injury and death of decedent, decedent's estate has become liable
12   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
13
                                               38th CLAIM
14
                           (Public Employee Liability- Government Code §820
15
16             By Estate of Maddox Murguia against Defendants Sgt. Garcia, Officer Davis,
17                                   Officer Valencia and Does 9-12)
18
        473.     This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
19
        474.     TPD officers, like any other citizens, owed a duty of reasonable care to each
20
21   plaintiff. The TPD officers also had special relationships with Jose and the twins and thus
22   owed a higher level of duty. The TPD officers engaged in conduct that created a risk of
23
     harm to the victim that required each employee to act affirmatively to avoid or prevent injury
24
     to the victim. Also, by voluntarily rendering assistance, each TPD officer assumed a duty to
25
26   exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This

27   duty included the obligation not to expose the twins to an unreasonable risk of injury by
28
                                        COMPLAINT FOR DAMAGES
                                                   112
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 113 of 131



 1   Langdon. These duties included, but are not limited to, calling for mental health
 2   professionals to evaluate Langdon, either in the field or at a mental health facility, and
 3
     arranging for the twins to be with their father or calling CWS to evaluate whether the twins
 4
     should be detained from Langdon.
 5
 6      475.   The individual TPD officers are guilty of negligence per se pursuant to Evidence
 7   Code §669 because they violated the above duties and violated written state and City laws
 8
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
 9
        476.   The above-described wrongful acts of these defendants were the legal cause of
10
11   decedent's drowning and subsequent death on December 6, 2018.
12      477.   From the time of his drowning on until his death on December 6, 2018, decedent
13
     suffered great physical and mental pain, shock, and agony, all to his damage according to
14
     proof.
15
16      478.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
17   excellent health.
18
        479.   By reason of the death of decedent, decedent's estate has been deprived of the
19
     present value of the accumulations that the decedent would have made to his estate had
20
21   decedent lived out his life expectancy, to its damage according to proof.
22      480.   By reason of the injury and death of decedent, decedent's estate has become liable
23
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
24
                                               39th CLAIM
25
26                        (Public Employee Liability- Government Code §820

27                  By Jose Murguia against Defendants Sgt. Garcia, Officer Davis,
28
                                        COMPLAINT FOR DAMAGES
                                                   113
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 114 of 131



 1                                  Officer Valencia and Does 9-12)
 2      481.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 3
        482.   TPD officers, like any other citizens, owed a duty of reasonable care to each
 4
     plaintiff. The TPD officers also had special relationships with Jose and the twins and thus
 5
 6   owed a higher level of duty. The TPD officers engaged in conduct that created a risk of
 7   harm to the victim that required each employee to act affirmatively to avoid or prevent injury
 8
     to the victim. Also, by voluntarily rendering assistance, each TPD officer assumed a duty to
 9
     exercise ordinary care to protect against the foreseeable dangers posed by Langdon. This
10
11   duty included the obligation not to expose the twins to an unreasonable risk of injury by
12   Langdon. These duties included, but are not limited to, calling for mental health
13
     professionals to evaluate Langdon, either in the field or at a mental health facility, and
14
     arranging for the twins to be with their father or calling CWS to evaluate whether the twins
15
16   should be detained from Langdon.
17      483.   The individual TPD officers are guilty of negligence per se pursuant to Evidence
18
     Code §669 because they violated the above duties and violated written state and City laws
19
     and regulations. This negligence was a substantial factor in causing the twins’ deaths.
20
21      484.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
22   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
23
     negligent, and wanton conduct of defendant's agent, according to proof.
24
        485.   As a direct and proximate result of the death of the decedents, Jose has been
25
26   deprived of decedents’ future love, companionship, care, comfort, assistance, society,

27   protection, affection, and moral support, and thus has suffered loss, including economic loss,
28
                                       COMPLAINT FOR DAMAGES
                                                   114
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 115 of 131



 1   according to proof.
 2                                            40th CLAIM
 3
                     (Public Entity Vicarious Liability- Government Code §815.2
 4
                    By Estate of Mason Murguia against Defendant City of Tulare)
 5
 6      486.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 7      487.   Tulare is liable for the negligent acts and omissions of its TPD officers under the
 8
     doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
 9
     respondeat superior. Government Code§ 815.2 provides: "A public entity is liable for injury
10
11   proximately caused by an act or omission of an employee of the public entity within the
12   scope of his employment if the act or omission would, apart from this section, have given
13
     rise to a cause of action against that employee or his personal representative."[ Government
14
     Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained
15
16   above, each TPD officer was negligent and under section 815.2, Tulare is vicariously liable
17   for this negligence, which resulted in the twins’ death.
18
        488.   The above-described wrongful acts of these defendants were the legal cause of
19
     decedent's drowning and subsequent death on December 6, 2018.
20
21      489.   From the time of his drowning on until his death on December 6, 2018, decedent
22   suffered great physical and mental pain, shock, and agony, all to his damage according to
23
     proof.
24
        490.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
25
26   excellent health.

27      491.   By reason of the death of decedent, decedent's estate has been deprived of the
28
                                       COMPLAINT FOR DAMAGES
                                                  115
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 116 of 131



 1   present value of the accumulations that the decedent would have made to his estate had
 2   decedent lived out his life expectancy, to its damage according to proof.
 3
        492.   By reason of the injury and death of decedent, decedent's estate has become liable
 4
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 5
 6                                             41th CLAIM
 7                         (Public Entity Liability- Government Code §815.2
 8
                    By Estate of Maddox Murguia against Defendant City of Tulare)
 9
        493.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
10
11      494.   Tulare is liable for the negligent acts and omissions of its TPD officers under the
12   doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
13
     respondeat superior. Govt Code§ 815.2 provides: "A public entity is liable for injury
14
     proximately caused by an act or omission of an employee of the public entity within the
15
16   scope of his employment if the act or omission would, apart from this section, have given
17   rise to a cause of action against that employee or his personal representative."[ Government
18
     Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained
19
     above, each TPD officer were negligent and under section 815.2, Tulare is vicariously liable
20
21   for this negligence, which resulted in the twins’ death.
22      495.   The above-described wrongful acts of these defendants were the legal cause of
23
     decedent's drowning and subsequent death on December 6, 2018.
24
        496.   From the time of his drowning on until his death on December 6, 2018, decedent
25
26   suffered great physical and mental pain, shock, and agony, all to his damage according to

27   proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   116
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 117 of 131



 1      497.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 2   excellent health.
 3
        498.   By reason of the death of decedent, decedent's estate has been deprived of the
 4
     present value of the accumulations that the decedent would have made to his estate had
 5
 6   decedent lived out his life expectancy, to its damage according to proof.
 7      499.   By reason of the injury and death of decedent, decedent's estate has become liable
 8
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 9
                                               42nd CLAIM
10
11                         (Public Entity Liability- Government Code § 815.2
12                         By Jose Murguia against Defendant City of Tulare)
13
        500.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
14
        501.   Tulare is liable for the negligent acts and omissions of its TPD officers under the
15
16   doctrines of agency, vicarious liability, employer-employee relations, master-servant, and
17   respondeat superior. Government Code§ 815.2 provides: "A public entity is liable for injury
18
     proximately caused by an act or omission of an employee of the public entity within the
19
     scope of his employment if the act or omission would, apart from this section, have given
20
21   rise to a cause of action against that employee or his personal representative."[ Government
22   Code § 815.2; M.P. v. City of Sacramento, 177 Cal. App. 4th 121, 128 (2009)] As explained
23
     above, each TPD officer was negligent and under section 815.2, Tulare is vicariously liable
24
     for this negligence, which resulted in the twins’ death.
25
26      502.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of

27   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
28
                                        COMPLAINT FOR DAMAGES
                                                   117
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 118 of 131



 1   negligent, and wanton conduct of defendant's agent, according to proof.
 2      503.   As a direct and proximate result of the death of the decedents, Jose has been
 3
     deprived of decedents’ future love, companionship, care, comfort, assistance, society,
 4
     protection, affection, and moral support, and thus has suffered loss, including economic loss,
 5
 6   according to proof.
 7                                             43rd CLAIM
 8
                           (Public Entity Liability- Government Code § 815.6
 9
                    By Estate of Mason Murguia against Defendant City of Tulare)
10
11      504.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
12      505.   Government Code§ 815.6 imposes liability on "a public entity ... under a
13
     mandatory duty imposed by an enactment designed to protect against the risk of a particular
14
     kind of injury." Cities have many mandatory duties. Tulare has a non-delegable duty to train
15
16   and provide TPD officers that do not violate federal and state laws and Constitutions. Tulare
17   must train its TPD officers to follow state and departmental policies and procedures. Tulare
18
     failed to meet these mandatory duties.
19
        506.   TPD officers completely ignored their mandatory duties to have mental health
20
21   professionals evaluate Langdon, either in the field or at a mental health facility, and to
22   arrange for the twins to be with their father. Tulare can act only through its employees. As
23
     explained above in great detail, the TPD officers breach their mandatory duties by failing to
24
     get any mental help for Langdon despite her own requests and by failing to protect the twins.
25
26      507.   The above-described wrongful acts of these defendants were the legal cause of

27   decedent's drowning and subsequent death on December 6, 2018.
28
                                       COMPLAINT FOR DAMAGES
                                                   118
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 119 of 131



 1      508.   From the time of his drowning on until his death on December 6, 2018, decedent
 2   suffered great physical and mental pain, shock, and agony, all to his damage according to
 3
     proof.
 4
        509.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 5
 6   excellent health.
 7      510.   By reason of the death of decedent, decedent's estate has been deprived of the
 8
     present value of the accumulations that the decedent would have made to his estate had
 9
     decedent lived out his life expectancy, to its damage according to proof.
10
11      511.   By reason of the injury and death of decedent, decedent's estate has become liable
12   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
13
                                               44th CLAIM
14
                           (Public Entity Liability- Government Code § 815.6
15
16                  By Estate of Maddox Murguia against Defendant City of Tulare)
17      512.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
18
        513.   Government Code§ 815.6 imposes liability on "a public entity ... under a
19
     mandatory duty imposed by an enactment designed to protect against the risk of a particular
20
21   kind of injury." Cities have many mandatory duties. Tulare has a non-delegable duty to train
22   and provide TPD officers that do not violate federal and state laws and Constitutions. Tulare
23
     must train its TPD officers to follow state and departmental policies and procedures. Tulare
24
     failed to meet these mandatory duties.
25
26      514.   TPD officers completely ignored their mandatory duties to have mental health

27   professionals evaluate Langdon, either in the field or at a mental health facility, and to
28
                                        COMPLAINT FOR DAMAGES
                                                   119
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 120 of 131



 1   arrange for the twins to be with their father. Tulare can act only through its employees. As
 2   explained above in great detail, the TPD officers breach their mandatory duties by failing to
 3
     get any mental help for Langdon despite her own requests and by failing to protect the twins.
 4
        515.   The above-described wrongful acts of these defendants were the legal cause of
 5
 6   decedent's drowning and subsequent death on December 6, 2018.
 7      516.   From the time of his drowning on until his death on December 6, 2018, decedent
 8
     suffered great physical and mental pain, shock, and agony, all to his damage according to
 9
     proof.
10
11      517.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
12   excellent health.
13
        518.   By reason of the death of decedent, decedent's estate has been deprived of the
14
     present value of the accumulations that the decedent would have made to his estate had
15
16   decedent lived out his life expectancy, to its damage according to proof.
17      519.   By reason of the injury and death of decedent, decedent's estate has become liable
18
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
19
                                               45th CLAIM
20
21                         (Public Entity Liability- Government Code § 815.6
22                         By Jose Murguia against Defendant City of Tulare)
23
        520.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
24
        521.   Government Code§ 815.6 imposes liability on "a public entity ... under a
25
26   mandatory duty imposed by an enactment designed to protect against the risk of a particular

27   kind of injury." Cities have many mandatory duties. Tulare has a non-delegable duty to train
28
                                        COMPLAINT FOR DAMAGES
                                                   120
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 121 of 131



 1   and provide TPD officers that do not violate federal and state laws and Constitutions. Tulare
 2   must train its TPD officers to follow state and departmental policies and procedures. Tulare
 3
     failed to meet these mandatory duties.
 4
        522.   TPD officers completely ignored their mandatory duties to have mental health
 5
 6   professionals evaluate Langdon, either in the field or at a mental health facility, and to
 7   arrange for the twins to be with their father. Tulare can act only through its employees. As
 8
     explained above in great detail, the TPD officers breach their mandatory duties by failing to
 9
     get any mental help for Langdon despite her own requests and by failing to protect the twins.
10
11      523.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
12   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
13
     negligent, and wanton conduct of defendant's agent, according to proof.
14
        524.   As a direct and proximate result of the death of the decedents, Jose has been
15
16   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
17   protection, affection, and moral support, and thus has suffered loss, including economic loss,
18
     according to proof.
19
                                               46th CLAIM
20
21       (Negligence by Estate of Mason Murguia against First Assembly of God of Visalia)
22      525.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
23
        526.   The Church has a duty to use reasonable care to prevent harm to oneself or to
24
     others. Also, the Church understood Langdon’s request for help in getting professional
25
26   mental health treatment and undertook to assist Langdon. The Church represents that with

27   respect to children, safety is their number one priority. The Church observed and understood,
28
                                       COMPLAINT FOR DAMAGES
                                                   121
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 122 of 131



 1   directly from Langdon’s friend Rosa, that the children were in danger as long as they were in
 2   Langdon’s custody. The Church promised to protect the twins and, by law, the Church was a
 3
     mandated reporter under CANRA. Thus, the Church had a duty to act reasonably to help
 4
     Langdon and protect the twins.
 5
 6      527.   The Church breached these duties in multiple respects because among other things
 7   it failed to get mental health treatment for Langdon and it failed to protect the twins from the
 8
     risk of injury by Langdon.
 9
        528.   The above-described wrongful acts of this defendant was the legal cause of
10
11   decedent's drowning and subsequent death on December 6, 2018.
12      529.   From the time of his drowning on until his death on December 6, 2018, decedent
13
     suffered great physical and mental pain, shock, and agony, all to his damage according to
14
     proof.
15
16      530.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
17   excellent health.
18
        531.   By reason of the death of decedent, decedent's estate has been deprived of the
19
     present value of the accumulations that the decedent would have made to his estate had
20
21   decedent lived out his life expectancy, to its damage according to proof.
22      532.   By reason of the injury and death of decedent, decedent's estate has become liable
23
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
24
                                               47th CLAIM
25
26       (Negligence by Estate of Maddox Murguia against First Assembly of God of Visalia)

27      533.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
28
                                        COMPLAINT FOR DAMAGES
                                                   122
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 123 of 131



 1      534.   The Church has a duty to use reasonable care to prevent harm to oneself or to
 2   others. Also, the Church understood Langdon’s request for help in getting professional
 3
     mental health treatment and undertook to assist Langdon. The Church represents that with
 4
     respect to children, safety is their number one priority. The Church observed and understood,
 5
 6   directly from Langdon’s friend Rosa, that the children were in danger as long as they were in
 7   Langdon’s custody. The Church promised to protect the twins and, by law, the Church was a
 8
     mandated reporter under CANRA. Thus, the Church had a duty to act reasonably to help
 9
     Langdon and protect the twins.
10
11      535.   The Church breached these duties in multiple respects because among other things
12   it failed to get mental health treatment for Langdon and it failed to protect the twins from the
13
     risk of injury by Langdon.
14
        536.   The above-described wrongful acts of this defendant were the legal cause of
15
16   decedent's drowning and subsequent death on December 6, 2018.
17      537.   From the time of his drowning on until his death on December 6, 2018, decedent
18
     suffered great physical and mental pain, shock, and agony, all to his damage according to
19
     proof.
20
21      538.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
22   excellent health.
23
        539.   By reason of the death of decedent, decedent's estate has been deprived of the
24
     present value of the accumulations that the decedent would have made to his estate had
25
26   decedent lived out his life expectancy, to its damage according to proof.

27      540.   By reason of the injury and death of decedent, decedent's estate has become liable
28
                                       COMPLAINT FOR DAMAGES
                                                  123
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 124 of 131



 1   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 2                                             48th CLAIM
 3
                (Negligence by Jose Murguia against First Assembly of God of Visalia)
 4
        541.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 5
 6      542.   The Church has a duty to use reasonable care to prevent harm to oneself or to
 7   others. Also, the Church understood Langdon’s request for help in getting professional
 8
     mental health treatment and undertook to assist Langdon. The Church represents that with
 9
     respect to children, safety is their number one priority. The Church and understood, directly
10
11   from Langdon’s friend Rosa, that the children were in danger as long as they were in
12   Langdon’s custody. The Church promised to protect the twins and, by law, the Church was a
13
     mandated reporter under CANRA. Thus, the Church had a duty to act reasonably to help
14
     Langdon and protect the twins.
15
16      543.   The Church breached these duties in multiple respects because among other things
17   it failed to get mental health treatment for Langdon and it failed to protect the twins from the
18
     risk of injury by Langdon.
19
        544.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
20
21   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
22   negligent, and wanton conduct of defendant's agent, according to proof.
23
        545.   As a direct and proximate result of the death of the decedents, Jose has been
24
     deprived of decedents’ future love, companionship, care, comfort, assistance, society,
25
26   protection, affection, and moral support, and thus has suffered loss, including economic loss,

27   according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   124
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 125 of 131



 1                                             49th CLAIM
 2                (Negligence By Estate of Mason Murguia against Heather Langdon)
 3
        546.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 4
        547.   Langdon has a duty to use reasonable care to prevent harm to others, including her
 5
 6   children. Also, Langdon had a special relationship with her children that required her to
 7   prevent harming them.
 8
        548.   Langdon breached these duties in multiple respects because among other things
 9
     she drowned her children.
10
11      549.   The above-described wrongful acts of this defendant were the legal cause of
12   decedent's drowning and subsequent death on December 6, 2018.
13
        550.   From the time of his drowning on until his death on December 6, 2018, decedent
14
     suffered great physical and mental pain, shock, and agony, all to his damage according to
15
16   proof.
17      551.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
18
     excellent health.
19
        552.   By reason of the death of decedent, decedent's estate has been deprived of the
20
21   present value of the accumulations that the decedent would have made to his estate had
22   decedent lived out his life expectancy, to its damage according to proof.
23
        553.   By reason of the injury and death of decedent, decedent's estate has become liable
24
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
25
26                                             50th CLAIM

27               (Negligence By Estate of Maddox Murguia against Heather Langdon)
28
                                        COMPLAINT FOR DAMAGES
                                                   125
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 126 of 131



 1      554.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
 2      555.   Langdon has a duty to use reasonable care to prevent harm to others, including her
 3
     children. Also, Langdon had a special relationship with her children that required her to
 4
     prevent harming them.
 5
 6      556.   Langdon breached these duties in multiple respects because among other things
 7   she drowned her children.
 8
        557.   The above-described wrongful acts of this defendant were the legal cause of
 9
     decedent's drowning and subsequent death on December 6, 2018.
10
11      558.   From the time of his drowning on until his death on December 6, 2018, decedent
12   suffered great physical and mental pain, shock, and agony, all to his damage according to
13
     proof.
14
        559.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
15
16   excellent health.
17      560.   By reason of the death of decedent, decedent's estate has been deprived of the
18
     present value of the accumulations that the decedent would have made to his estate had
19
     decedent lived out his life expectancy, to its damage according to proof.
20
21      561.   By reason of the injury and death of decedent, decedent's estate has become liable
22   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
23
                                               51st CLAIM
24
                         (Negligence by Jose Murguia against Heather Langdon)
25
26      562.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.

27      563.   Langdon has a duty to use reasonable care to prevent harm to others, including her
28
                                        COMPLAINT FOR DAMAGES
                                                   126
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 127 of 131



 1   children. Also, Langdon had a special relationship with her children that required her to
 2   prevent harming them.
 3
        564.   Langdon breached these duties in multiple respects because among other things
 4
     she drowned her children.
 5
 6      565.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
 7   defendants’ agents and servants, and plaintiff has been damaged, by reason of the careless,
 8
     negligent, and wanton conduct of defendant's agent, according to proof.
 9
        566.   As a direct and proximate result of the death of the decedents, Jose has been
10
11   deprived of decedents’ future love, companionship, care, comfort, assistance, society,
12   protection, affection, and moral support, and thus has suffered loss, including economic loss,
13
     according to proof.
14
                                              52nd CLAIM
15
16         (Intentional misconduct By Estate of Mason Murguia against Heather Langdon)
17      567.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
18
        568.   At the time of decedent’s death, Langdon knew or should have known that a 10
19
     month old infant should not be unsupervised in a filled bathtub without supervision. Langdon
20
21   further knew or should have known that where a 10-month-old infant is unsupervised in a
22   filled bathtub, there is a substantial likelihood that the infant could drown. Langdon
23
     consciously disregarded this risk to the decedent.
24
        569.   The above-described wrongful acts of this defendant were the legal cause of
25
26   decedent's drowning and subsequent death on December 6, 2018.

27      570.   From the time of his drowning on until his death on December 6, 2018, decedent
28
                                       COMPLAINT FOR DAMAGES
                                                  127
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 128 of 131



 1   suffered great physical and mental pain, shock, and agony, all to his damage according to
 2   proof.
 3
        571.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 4
     excellent health.
 5
 6      572.   By reason of the death of decedent, decedent's estate has been deprived of the
 7   present value of the accumulations that the decedent would have made to his estate had
 8
     decedent lived out his life expectancy, to its damage according to proof.
 9
        573.   By reason of the injury and death of decedent, decedent's estate has become liable
10
11   for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
12                                             53rd CLAIM
13
           (Intentional misconduct By Estate of Maddox Murguia against Heather Langdon)
14
        574.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
15
16      575.   At the time of decedent’s death, Langdon knew or should have known that a 10
17   month old infant should not be unsupervised in a filled bathtub without supervision. Langdon
18
     further knew or should have known that where a 10-month-old infant is unsupervised in a
19
     filled bathtub, there is a substantial likelihood that the infant could drown. Langdon
20
21   consciously disregarded this risk to the decedent.
22      576.   The above-described wrongful acts of this defendant were the legal cause of
23
     decedent's drowning and subsequent death on December 6, 2018.
24
        577.   From the time of his drowning on until his death on December 6, 2018, decedent
25
26   suffered great physical and mental pain, shock, and agony, all to his damage according to

27   proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   128
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 129 of 131



 1      578.   At the time of his death, decedent had a life expectancy of 76.5 years, and was in
 2   excellent health.
 3
        579.   By reason of the death of decedent, decedent's estate has been deprived of the
 4
     present value of the accumulations that the decedent would have made to his estate had
 5
 6   decedent lived out his life expectancy, to its damage according to proof.
 7      580.   By reason of the injury and death of decedent, decedent's estate has become liable
 8
     for hospital bills, doctors' bills, nursing bills, and funeral expenses according to proof.
 9
                                               54th CLAIM
10
11                (Intentional misconduct By Jose Murguia against Heather Langdon)
12      581.   This plaintiff re-alleges the allegations in Paragraphs 1- 129 above.
13
        582.   At the time of decedent’s death, Langdon knew or should have known that a 10
14
     month old infant should not be unsupervised in a filled bathtub without supervision. Langdon
15
16   further knew or should have known that where a 10-month-old infant is unsupervised in a
17   filled bathtub, there is a substantial likelihood that the infant could drown. Langdon
18
     consciously disregarded this risk to the decedent.
19
        583.   Jose’s intestates were killed by the careless, negligent, and wanton conduct of
20
21   defendant, and Jose has been damaged, by reason of the careless, negligent, and wanton
22   conduct of defendant according to proof.
23
        584.   As a direct and proximate result of the death of the decedents, Jose has been
24
     deprived of decedents’ future love, companionship, care, comfort, assistance, society,
25
26   protection, affection, and moral support, and thus has suffered loss, including economic loss,

27   according to proof.
28
                                        COMPLAINT FOR DAMAGES
                                                   129
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 130 of 131



 1      585.    As additional damages against these defendants, plaintiff alleges they were
 2   guilty of oppression, fraud, and malice as defined in Civil Code § 3294 and plaintiffs should
 3
     recover additional damages to punish and make an example of defendants.
 4
            WHEREFORE, Plaintiff pray against each defendant, for each respective cause of
 5
 6   action as set forth, as follows:
 7             1. For Each and Every Claim for Relief:
 8
                      a.    for general and non-economic damages for emotional distress and
 9
                            mental suffering according to proof;
10
11                    b.    for a medical, psychological and related expenses according to proof;
12             2. For the Claims for Relief, for compensatory damages, attorney fees and other
13
     remedies, all of which are provided for in 42 U.S.C. § 1983, et seq.;
14
               3. For the Claims for Relief, for punitive damages sufficient to punish and make
15
16   an example of defendants;
17             4. For all causes of action:
18
                      a.    for pre-judgment interest according to proof;
19
                      b.    for costs of suit incurred; and
20
21             5. For such other and further relief as the Court may deem proper.
22   DATED: July 9, 2019                       BELTRAN, SMITH & MACKENZIE, LLP
                                               REES LAW FIRM P.C.
23                                             /s/
                                               By:____________________________________
24                                                 Robert A. Rees
                                                   Attorneys for Plaintiff
25                                                 Jose Murgia, for himself and for the estates of
                                                   Mason and Maddox Murguia
26
27
28
                                        COMPLAINT FOR DAMAGES
                                                   130
     Case 1:19-cv-00942-DAD-BAM Document 1 Filed 07/09/19 Page 131 of 131



 1                                        JURY DEMAND
 2          Plaintiff Jose Murgia, for himself and for the estates of Mason and Maddox Murguia
 3
     demands a jury trial on all issues which may be tried by a jury.
 4
     DATED: July 9, 2019                      BELTRAN, SMITH & MACKENZIE, LLP
 5                                            REES LAW FIRM P.C.
                                              /s/
 6                                            By:____________________________________
                                                  Robert A. Rees
 7                                                Attorneys for Plaintiff
                                                  Jose Murgia, for himself and for the estates of
 8                                                Mason and Maddox Murguia
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      COMPLAINT FOR DAMAGES
                                                  131
